Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 1 of 188




                 APPENDIX
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 2 of 188




                      Sims v. Trump,
          No. 19-cv-00345 (D.C. Cir. 2019)
        Case
           Case
             1:18-cv-09936-LGS
                1:19-cv-00345-CKK
                                Document
                                   Document
                                         105-1
                                            8 Filed
                                               Filed04/25/19
                                                     09/04/19 Page
                                                               Page13ofof2188



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS,

               Plaintiff,

   v.
                                                    Case No. 1:19-cv-345 (CKK)
DONALD J. TRUMP, in his official capacity
as President of the United States; and
UNITED STATES OF AMERICA,

               Defendants.


                             DEFENDANTS’ MOTION TO DISMISS

        Pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and Rule 12(b)(1) of the

Federal Rules of Civil Procedure, defendants, by and through undersigned counsel, hereby move

to dismiss the above-captioned action. The grounds for defendants’ motion are set forth in the

accompanying memorandum of points and authorities. A proposed order is attached.
      Case
         Case
           1:18-cv-09936-LGS
              1:19-cv-00345-CKK
                              Document
                                 Document
                                       105-1
                                          8 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                             Page24ofof2188




Dated: April 25, 2019                      Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           JAMES M. BURNHAM
                                           Deputy Assistant Attorney General

                                           CHRISTOPHER R. HALL
                                           Assistant Director
                                           Civil Division, Federal Programs Branch

                                           /s/ Julie Straus Harris
                                           JULIE STRAUS HARRIS (DC Bar # 1021928)
                                           Trial Attorney
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street NW, Room 11514
                                           Washington, D.C. 20005
                                           Tel: (202) 353-7633
                                           Fax: (202) 616-8470
                                           E-mail: julie.strausharris@usdoj.gov

                                           Counsel for Defendants




                                       1
        Case
         Case1:18-cv-09936-LGS
               1:19-cv-00345-CKKDocument
                                 Document105-1
                                           8-1 Filed
                                               Filed04/25/19
                                                     09/04/19 Page
                                                              Page15of
                                                                    of30
                                                                       188



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS,

              Plaintiff,

   v.
                                            Case No. 1:19-cv-345 (CKK)
DONALD J. TRUMP, in his official capacity
as President of the United States; and
UNITED STATES OF AMERICA,

              Defendants.


        MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
         Case
          Case1:18-cv-09936-LGS
                1:19-cv-00345-CKKDocument
                                  Document105-1
                                            8-1 Filed
                                                Filed04/25/19
                                                      09/04/19 Page
                                                               Page26of
                                                                     of30
                                                                        188




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

FACTUAL AND PROCEDURAL BACKGROUND.................................................................... 2

STANDARD OF REVIEW ............................................................................................................ 6

ARGUMENT .................................................................................................................................. 7

          I.         THE ARBITRATION PROVISION OF PLAINTIFF’S AGREEMENT
                     REQUIRES DISMISSING HIS COMPLAINT. .................................................... 7

          II.       THE COMPLAINT SHOULD BE DISMISSED FOR LACK OF
                    SUBJECT-MATTER JURISDICTION. ............................................................... 10

                     A.         Sovereign Immunity Bars Plaintiff’s Claims Against The United
                                States. ........................................................................................................ 10

                     B.         Plaintiff’s Claim Against The President Should Be Dismissed
                                Because Declaratory Relief May Not Be Ordered Against The
                                President In His Official Capacity. ........................................................... 12

                     C.         Plaintiff Lacks Standing Because He Has Not Alleged A
                                Cognizable Injury...................................................................................... 13

                     D.         Plaintiff’s Claim Is Unripe Because An Arbitrator Has Not Yet
                                Determined Whether The Agreement Is Enforceable Or Whether
                                Plaintiff Breached The NDA. ................................................................... 17

          III.       THE RELEVANT FACTORS WEIGH STRONGLY AGAINST THE
                     COURT EXERCISING JURISDICTION OVER PLAINTIFF’S
                     DECLARATORY JUDGMENT ACT CLAIM. .................................................. 19

CONCLUSION ............................................................................................................................. 22




                                                                       i
         Case
          Case1:18-cv-09936-LGS
                1:19-cv-00345-CKKDocument
                                  Document105-1
                                            8-1 Filed
                                                Filed04/25/19
                                                      09/04/19 Page
                                                               Page37of
                                                                     of30
                                                                        188



                                               TABLE OF AUTHORITIES

          CASES

ACLU Found. of S. Cal. v. Barr,
  952 F.2d 457 (D.C. Cir. 1991) .................................................................................................. 20

Alexander v. Metro-Goldwyn-Mayer Studios, Inc.,
  Case No. CV 17-3123-RSWL-KSx, 2017 WL 5633407 ............................................................ 4

Aliron Int’l, Inc. v. Cherokee Nation Indus., Inc.,
  531 F.3d 863 (D.C. Cir. 2008) .................................................................................................... 6

Am. Fed’n of Gov’t Emps. v. O’Connor,
  747 F.2d 748 (D.C. Cir. 1984) .................................................................................................. 19

Am. Petroleum Inst. v. EPA,
  683 F.3d 382 (D.C. Cir. 2012) ............................................................................................ 17, 18

AT&T Mobility LLC v. Concepcion,
  563 U.S. 333 (2011) .................................................................................................................... 8

Atl. States Legal Found., Inc. v. EPA,
  325 F.3d 281 (D.C. Cir. 2003) .................................................................................................. 17

Benvenuti v. Dep’t of Def.,
   587 F. Supp. 348 (D.D.C. 1984) ............................................................................................. 11

Clapper v. Amnesty Int’l USA,
  568 U.S. 398 (2013) ............................................................................................................ 14, 17

Contec Corp. v. Remote Solution, Co.,
  398 F.3d 205 (2d Cir. 2005).................................................................................................... 8, 9

Cty. of Santa Clara v. Trump,
  250 F. Supp. 3d 497 (N.D. Cal. 2017) ...................................................................................... 13

Day v. Obama,
  No. 1:15-cv-00671, 2015 WL 2122289 (D.D.C. May 1, 2015) ............................................... 13

Dep’t of the Army v. Fed. Labor Relations Auth.,
  56 F.3d 273 (D.C. Cir. 1995) .................................................................................................... 11

Dorsey v. U.S. Dep’t of Labor,
  41 F.3d 1551 (D.C. Cir. 1994) .................................................................................................. 11




                                                                     ii
         Case
          Case1:18-cv-09936-LGS
                1:19-cv-00345-CKKDocument
                                  Document105-1
                                            8-1 Filed
                                                Filed04/25/19
                                                      09/04/19 Page
                                                               Page48of
                                                                     of30
                                                                        188



Fairbanks v. Roller,
  314 F. Supp. 3d 85 (D.D.C. 2018) .............................................................................................. 4

Fallo v. High-Tech Inst.,
  559 F.3d 874 (8th Cir. 2009) ...................................................................................................... 8

Farah v. Esquire Magazine, Inc.,
  863 F. Supp. 2d 29 (D.D.C. 2012) .............................................................................................. 4

FiberLight, LLC v. Nat’l R.R. Passenger Corp.,
  81 F. Supp. 3d 93 (D.D.C. 2015) .................................................................................... 7, 20, 21

First Va. Bank v. Randolph,
  110 F.3d 75 (D.C. Cir. 1997) .............................................................................................. 11, 12

Forrester v. U.S. Parole Comm’n,
  310 F. Supp. 2d 162 (D.D.C. 2004) ...................................................................................... 7, 16

Fox v. Computer World Servs. Corp.,
  920 F. Supp. 2d 90 (D.D.C. 2013) ............................................................................................ 10

Franklin v. Massachusetts,
  505 U.S. 788 (1992), vacated and remanded on other grounds, 138 S. Ct. 353 (2017) .......... 12

French v. Devine,
  547 F. Supp. 443 (D.D.C. 1982) ............................................................................................... 16

Green Tree Fin. Corp. – Ala. v. Randolph,
  531 U.S. 79 (2000) ...................................................................................................................... 6

Haire v. Smith, Currie & Hancock LLP,
  925 F. Supp. 2d 126 (D.D.C. 2013) ........................................................................................ 8, 9

Hanes Corp. v. Millard,
  531 F.2d 585 (D.C. Cir. 1976) ............................................................................................ 20, 21

Hines v. Overstock.com, Inc.,
  380 F. App’x 22 (2d Cir. 2010) .................................................................................................. 6

In re McConnell,
   Case No. 2:15–cv–08183–R, 2015 WL 6125649 ....................................................................... 4

Int’l Refugee Assistance Project v. Trump,
   857 F.3d 554 (4th Cir. 2017) .................................................................................................... 12




                                                                     iii
         Case
          Case1:18-cv-09936-LGS
                1:19-cv-00345-CKKDocument
                                  Document105-1
                                            8-1 Filed
                                                Filed04/25/19
                                                      09/04/19 Page
                                                               Page59of
                                                                     of30
                                                                        188



J. Roderick MacArthur Found. v. F.B.I.,
   102 F.3d 600 (D.C. Cir. 1996) ............................................................................................ 16, 17

Lemon v. Geren,
  514 F.3d 1312 (D.C. Cir. 2008) ................................................................................................ 13

Lovitky v. Trump,
  308 F. Supp. 3d 250 (D.D.C. 2018) .......................................................................................... 20

Lujan v. Defenders of Wildlife,
  504 U.S. 555 (1992) .................................................................................................. 6, 14, 16, 17

Lynch v. United States,
  292 U.S. 571 (1934) .................................................................................................................. 11

Maryland Cas. Co. v. Pac. Coal & Oil Co.,
 312 U.S. 270 (1941) .................................................................................................................. 19

Mercadante v. XE Servs., LLC,
 78 F. Supp. 3d 131 (D.D.C. 2015) .......................................................................................... 8, 9

Mississippi v. Johnson,
  71 U.S. (4 Wall) 475 (1866) ..................................................................................................... 12

Monsanto Co. v. Geerston Seed Farms,
 561 U.S. 139 (2010) .................................................................................................................. 12

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
 460 U.S. 1 (1983) ................................................................................................................ 6, 7, 8

Nat’l Park Hospitality Ass’n v. Dep’t of,Inter.,
  538 U.S. 803 (2003) ................................................................................................................. 17

Nat’l Student Ass’n v. Hershey,
  412 F.2d 1103 (D.C. Cir. 1969) ................................................................................................ 16

Nat’l Treasury Emps. Union v. United States,
  101 F.3d 1423 (D.C. Cir. 1996) ................................................................................................ 17

Nelson v. Insignia/Esg, Inc.,
  215 F. Supp. 2d 143 (D.D.C. 2002) ........................................................................................ 6, 9

Newdow v. Bush,
  391 F. Supp. 2d 95 (D.D.C. 2005) ............................................................................................ 12




                                                                    iv
        Case
          Case
             1:18-cv-09936-LGS
               1:19-cv-00345-CKKDocument
                                  Document
                                         105-1
                                           8-1 Filed 09/04/19
                                                     04/25/19 Page 10
                                                                   6 ofof30
                                                                          188



Newdow v. Roberts,
  603 F.3d 1002 (D.C. Cir. 2010) .................................................................................... 10, 12, 13

NRDC v. EPA,
  464 F.3d 1 (D.C. Cir. 2006) ...................................................................................................... 14

POM Wonderful LLC v. F.T.C.,
  894 F. Supp. 2d 40 (D.D.C. 2012) ...................................................................................... 21, 22

Pub. Affairs Assocs. v. Rickover,
  369 U.S. 111 (1962) .................................................................................................................... 7

Rent-A-Center, West, Inc. v. Jackson,
  561 U.S. 63 (2010) ...................................................................................................................... 9

Rep. of Argentina v. BG Group PLC,
  665 F.3d 1363 (D.C. Cir. 2012) .................................................................................................. 8

Riley v. BMO Harris Bank, N.A.,
  61 F. Supp. 3d 92 (D.D.C. 2014) ............................................................................................ 6, 9

Rodriguez de Quijas v. Shearson/Am. Express, Inc.,
  490 U.S. 477 (1989) .................................................................................................................... 8

Sakyi v. Estee Lauder Cos.,
  308 F. Supp. 3d 366 (D.D.C. 2018) .................................................................................. 6, 8, 10

Settle v. Obama,
  No. 3:15-cv-365, 2015 WL 7283105 (E.D. Tenn. Nov. 17, 2015) ........................................... 13

Stone v. Holder,
  859 F. Supp. 2d 48 (D.D.C. 2012) ............................................................................................ 11

Swan v. Clinton,
  100 F.3d 973 (D.C. Cir. 1996) .................................................................................................. 12

Tri-State Hosp. Supply Corp. v. United States,
  341 F.3d 571 (D.C. Cir. 2003) .................................................................................................. 11

United States v. Mitchell,
  463 U.S. 206 (1983) .................................................................................................................. 10

United States v. N.Y. Rayon Importing Co.,
  329 U.S. 654 (1947) .................................................................................................................. 11




                                                                     v
        Case
          Case
             1:18-cv-09936-LGS
               1:19-cv-00345-CKKDocument
                                  Document
                                         105-1
                                           8-1 Filed 09/04/19
                                                     04/25/19 Page 11
                                                                   7 ofof30
                                                                          188



W&T Travel Servs., LLC v. Priority One Servs., Inc.,
 69 F. Supp. 3d 158 (D.D.C. 2014) .............................................................................................. 9

Walton v. Fed. Bureau of Prisons,
 533 F. Supp. 2d 107 (D.D.C. 2008) .......................................................................................... 11

Whitmore v. Arkansas,
 495 U.S. 149 (1990) .................................................................................................................. 14

Willis v. U.S. Dep’t of Health & Human Servs.,
  38 F. Supp. 3d 1274 (W.D. Okla. 2014) ................................................................................... 13

Wilton v. Seven Falls Co.,
  515 U.S. 277 (1995) ........................................................................................................ 7, 19, 20

           STATUTES

9 U.S.C. § 2 ................................................................................................................................. 6, 9

28 U.S.C. § 1331 ........................................................................................................................... 11

28 U.S.C. § 2201 ..................................................................................................................... 19, 20

28 U.S.C. §§ 2201-2202 ....................................................................................................... 5, 7, 11


           RULES

Federal Rule of Civil Procedure 12(b)(1) ....................................................................................... 7

Federal Rule of Civil Procedure 56(c) .......................................................................................... 16


           OTHER AUTHORITIES

Amazon.com, Amazon Charts: The Top 20 Most Sold & Most Read Books of the Week, Week
 of February 3, 2019, https://www.amazon.com/charts/-2019-02-03/mostsold/nonfiction/.... 3, 4

Amazon.com, Team of Vipers; My 500 Extraordinary Days in the Trump White House
 by Cliff Sims, https://www.amazon.com/Team-Vipers-Extraordinary-Trump-
 White/dp/125022389X/ref=tmm_hrd_swatch_0?_encoding=UTF8-&qid=&sr= ................ 4, 15

Sam Brodey & Asawin Suebsaeng, Trump to GOP: Sorry, but You’re Gonna Have to Campaign
  on Obamacare Repeal, THE DAILY BEAST, Apr. 2, 2019, https://www.yahoo.com/news/
  trump-republicans-sorry-gonna-campaign-015340202.html ...................................................... 4




                                                                        vi
        Case
          Case
             1:18-cv-09936-LGS
               1:19-cv-00345-CKKDocument
                                  Document
                                         105-1
                                           8-1 Filed 09/04/19
                                                     04/25/19 Page 12
                                                                   8 ofof30
                                                                          188



The New York Times Best Sellers list for Combined Print & E-Book Nonfiction. THE NEW YORK
  TIMES Best Sellers: Combined Print & E-Book Nonfiction, N.Y. TIMES (Feb. 17, 2019),
  https://www.nytimes.com/books/best-sellers/2019/02/17 .......................................................... 4

Clifton D. Sims, Team of Vipers: My 500 Extraordinary Days in the
  Trump White House (2018)......................................................................................................... 3

Instagram post of Cliff Sims (Nov. 22, 2018),
  https://www.instagram.com/p/Bqgbi5uHMrv/ .......................................................................... 3

Tweet of Cliff Sims (Feb. 5, 2019),
  https://twitter.com/Cliff_Sims/status/1092986210442719233 ............................................. 4, 16

Tweet of Cliff Sims (Feb. 14, 2019),
  https://twitter.com/Cliff_Sims/status/1096061262935609347 ............................................. 4, 16

Tweet of Cliff Sims (Mar. 19, 2019),
  https://twitter.com/Cliff_Sims/status/1108100214299201536 ............................................... 4, 16

Press Release, St. Martin’s Press, Former White House Staffer to Release First Honest Insider’s
  Account of the Trump Administration (Nov. 19, 2018), https://us.macmillan.com/wp-
  content/uploads/2018/11/Cliff-Sims-Announcement.pdf ........................................................... 3

Todd Stacy, Cliff Sims’ ‘Team of Vipers’ book set for release January 29, ALA. DAILY NEWS,
  Nov. 19, 2018, www.aldailynews.com/cliff-sims-team-of-vipers-book-set-
  for-release-january-29 ................................................................................................................. 3

Wright & Miller, 10 Federal Practice and Procedure § 2759 (1973)............................................ 20

Wright & Miller, 10B Federal Practice and Procedure § 2757 (4th ed. 2013) ............................. 19

Wright & Miller, 10B Federal Practice and Procedure § 2759 (4th ed. 2013) ............................. 21




                                                                    vii
      Case
        Case
           1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                                Document
                                       105-1
                                         8-1 Filed 09/04/19
                                                   04/25/19 Page 13
                                                                 9 ofof30
                                                                        188



                                        INTRODUCTION

       Private employers do not violate the First Amendment when they bring claims in arbitration

to enforce a nondisclosure agreement even if the employee they are enforcing that agreement

against later served in government. Plaintiff disagrees, but he has no legitimate basis for doing so.

The plaintiff does not dispute that there is a contract between him and Donald J. Trump for

President, Inc. (the “Campaign”), that he freely signed the contract, that the contract contained

restrictions on his disclosure of information related to his employment, that the plaintiff published

a book in which he disclosed information covered by those contractual disclosure restrictions, or

that the contract contains a provision requiring that he arbitrate any claims arising out of the

contract. Nor does plaintiff advance any allegation that the Government is in any way restricting

or infringing his speech. To the contrary, he has been on a lengthy media tour that amply

demonstrates he has not been censored, silenced, or otherwise chilled from exercising his First

amendment rights. Plaintiff’s claims should be dismissed, for several reasons.

       First, the Federal Arbitration Act (“FAA”) requires that private arbitrators decide the

threshold question of arbitrability where, as here, the relevant agreement assigns that question to

the arbitrator. Plaintiff’s sole claim is that the Campaign’s arbitration agreement is invalid, such

that the Campaign’s arbitration efforts ought to be enjoined. But under plaintiff’s agreement, that

question is for the arbitrator. For that reason alone, the Court should dismiss plaintiff’s complaint.

       Second, the Court should dismiss the complaint for lack of subject-matter jurisdiction. This

is clear both because the plaintiff has not identified any applicable waiver of sovereign immunity

that entitles him to sue the United States, and because plaintiff has not alleged any actual or

imminent injury at the hands of the defendants sufficient to supply standing. Plaintiff does not

actually allege that the Campaign’s filing of an arbitration action has had the effect of censoring,




                                                  1
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page10
                                                                 14of
                                                                   of30
                                                                      188



silencing, or even chilling his speech, and plaintiff’s own actions clearly controvert any such

allegation.   And for similar reasons, plaintiff has failed to demonstrate that his claim is

constitutionally or prudentially ripe. Each of these jurisdictional defects independently compels

dismissal of plaintiff’s complaint.

       Finally, because plaintiff’s claim is based on the Declaratory Judgment Act, this Court

retains discretion over whether to exercise jurisdiction. And the factors that govern whether to

withhold jurisdiction over a Declaratory Judgment Act claim weigh against exercising jurisdiction

here, where an arbitration proceeding is already pending and is fully capable of resolving the issues

plaintiff has raised. Plaintiff’s real goal appears to be circumventing that arbitration proceeding,

which is not an appropriate use of the Declaratory Judgment Act. For that reason, too, the Court

should dismiss the complaint.

                      FACTUAL AND PROCEDURAL BACKGROUND

       In 2016, plaintiff was employed by Donald J. Trump for President, Inc. Compl. ¶¶ 3, 13.

In connection with that employment, plaintiff signed a contract (“Agreement”) in which he agreed

to certain conditions on the disclosure or publication of certain information. Id. ¶ 13; see generally

Agreement, attached hereto as Ex. A. These conditions included an agreement “not to disclose,

disseminate, or publish, or cause to be disclosed, disseminated, or published” any “information

(whether or not embodied in any media) of a private . . . or confidential nature . . . including

information with respect to the personal life, political affairs, and/or business affairs of Mr. Trump

or of any . . . [m]ember” of Mr. Trump’s family. Id. at 1, 3. The Agreement further provided that

“any dispute arising under or relating to” the Agreement would be “submitted to binding

arbitration in the State of New York pursuant to the rules for commercial arbitrations of the

American Arbitration Association” and that “[j]udgment upon the award rendered by an arbitrator




                                                  2
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page11
                                                                 15of
                                                                   of30
                                                                      188



may be entered in any court having jurisdiction.” Id. at 4.

         On November 19, 2018, St. Martin’s Press announced that on January 29, 2019, plaintiff

would publish his book, Team of Vipers: My 500 Extraordinary Days in the Trump White House.

Compl. ¶ 15; Press Release, St. Martin’s Press, Former White House Staffer to Release First

Honest      Insider’s   Account     of   the    Trump     Administration     (Nov.    19,    2018),

https://us.macmillan.com/wp-content/uploads/2018/11/Cliff-Sims-Announcement.pdf (cited in

Compl. ¶ 15). That same day, an article in the Alabama Daily News stated that plaintiff “wrote in

an email to friends” informing them that the book was “a memoir of [his] time on the Trump

campaign and in the White House.” Todd Stacy, Cliff Sims’ ‘Team of Vipers’ book set for release

January 29, ALA. DAILY NEWS, Nov. 19, 2018, www.aldailynews.com/cliff-sims-team-of-vipers-

book-set-for-release-january-29/ (cited in Compl. ¶ 15). See also Instagram post of Cliff Sims

(Nov. 22, 2018), https://www.instagram.com/p/Bqgbi5uHMrv/ (“On January 29, a memoir of my

time on the @realdonaldtrump campaign and in the @whitehouse will be published by St. Martin’s

Press.”).

         Prior to the January 29, 2019 publication date, excerpts of plaintiff’s book were published

by several media outlets. See Compl. ¶ 16 (citing excerpts published in Vanity Fair, Breitbart,

and The Washington Post). “Each of these excerpts dealt with matters learned during Mr. Sims’

service as a federal employee” in the White House. Id. Further, “at no time prior to the public

release of “Team of Vipers” on January 29, 2019, did [President Trump or the United States] take

any action against Mr. Sims or seek to prevent the book’s publication.” Id. ¶ 17.

         For the week of February 3, 2019, plaintiff’s book was the sixth most sold nonfiction book

on Amazon.com. See Amazon.com, Amazon Charts: The Top 20 Most Sold & Most Read Books

of the Week, Week of February 3, 2019, https://www.amazon.com/charts/-2019-02-




                                                  3
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page12
                                                                 16of
                                                                   of30
                                                                      188



03/mostsold/nonfiction/. Plaintiff’s book debuted as the third bestselling book on the February 17,

2019 The New York Times Best Sellers list for Combined Print & E-Book Nonfiction. THE NEW

YORK TIMES Best Sellers: Combined Print & E-Book Nonfiction, N.Y. TIMES (Feb. 17, 2019),

available at https://www.nytimes.com/books/best-sellers/2019/02/17/. As of the filing of this

brief, plaintiff’s book remains for sale on Amazon.com. See Amazon.com, Team of Vipers; My

500 Extraordinary Days in the Trump White House by Cliff Sims, https://www.amazon.com/Team-

Vipers-Extraordinary-Trump-White/dp/125022389X/ref=tmm_hrd_swatch_0?_encoding=UTF8-

&qid=&sr= (last accessed April 25, 2019). And on April 15, 2019, plaintiff promoted the sale of

his   book       on   Twitter.      See     Tweet     of    Cliff   Sims     (Apr.      15,   2019),

https://twitter.com/Cliff_Sims/status/1117933635053735942.

       As recently as March 19, 2019, plaintiff posted an excerpt from the book on Twitter. See

Tweet of Cliff Sims (Mar. 19, 2019), https://twitter.com/Cliff_Sims/status/1108100214299201536;

see       also        Tweet        of        Cliff         Sims      (Feb.        14,         2019),

https://twitter.com/Cliff_Sims/status/1096061262935609347; Tweet of Cliff Sims (Feb. 5, 2019),

https://twitter.com/Cliff_Sims/status/1092986210442719233. 1 And plaintiff has spoken recently

to the media about information he learned during his federal employment. See, e.g., Sam Brodey

& Asawin Suebsaeng, Trump to GOP: Sorry, but You’re Gonna Have to Campaign on Obamacare



1
  Pursuant to Federal Rule of Evidence 201(b), a court may take judicial notice of any fact that is
not subject to “reasonable dispute because it (1) is generally known within the trial court’s
territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.” Applying this standard, courts in this district and
others have taken judicial notice of Internet postings in resolving motions to dismiss. See, e.g.,
Fairbanks v. Roller, 314 F. Supp. 3d 85, 88 n.1 (D.D.C. 2018); Farah v. Esquire Magazine, Inc.,
863 F. Supp. 2d 29, 35 (D.D.C. 2012); Alexander v. Metro-Goldwyn-Mayer Studios, Inc., Case
No. CV 17-3123-RSWL-KSx, 2017 WL 5633407, Slip op. *3 (C.D. Cal. 2017); In re
McConnell, Case No. 2:15–cv–08183–R, 2015 WL 6125649, Slip op. *5 n.7 (C.D. Cal. Bankr.
Oct. 8, 2105).


                                                 4
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page13
                                                                 17of
                                                                   of30
                                                                      188



Repeal, THE DAILY BEAST, Apr. 2, 2019, available at https://www.yahoo.com/news/trump-

republicans-sorry-gonna-campaign-015340202.html (describing recent remarks plaintiff made to

The Daily Beast regarding efforts to repeal the Affordable Care Act undertaken while President

Trump was in office).

       On January 31, 2019, the Campaign filed an arbitration claim against plaintiff for

“purported breaches” of the Agreement. Compl. ¶ 21. Then, on February 11, 2019, plaintiff filed

this suit against President Donald J. Trump, in his official capacity, and the United States

(collectively, “defendants”), asserting a single cause of action under the Declaratory Judgment

Act, 28 U.S.C. §§ 2201-2202, and the First Amendment to the U.S. Constitution. Id. ¶¶ 29-34.

The complaint alleges that the “Campaign’s Demand for Arbitration is nothing but a subterfuge

for the actions of the [defendants] and [was] undertaken under express authorization and

instruction, and certainly with the blessing of, President Trump” and thus “sufficiently and

constructively qualif[ies] as ‘state action’ for purposes of First Amendment jurisdictional

authority.” Id. ¶ 32. The complaint further alleges that because the Campaign filed an arbitration

claim against plaintiff for purported breaches of his Agreement, defendants here have “infringed

upon [plaintiff’s] First Amendment rights as a former federal employee and acted contrary to the

interests of public policy.” Id. The complaint asks the Court to “[e]nter a declaratory judgment in

favor of the Plaintiff declaring that the Defendants may not enforce, either directly or through non-

U.S. government cutouts, any nondisclosure agreements that seek to unconstitutionally infringe

upon his First Amendment rights,” and to “[p]ermanently enjoin the Defendants from initiating or

pursuing further proceedings against the Plaintiff for publication of unclassified information

regarding [(sic)] which he learned during his tenure as a federal employee.” Id., Prayer for Relief.




                                                 5
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page14
                                                                 18of
                                                                   of30
                                                                      188



                                     STANDARD OF REVIEW

        Defendants move the court to dismiss the complaint. The Federal Arbitration Act (“FAA”),

9 U.S.C. § 2, governs “any arbitration agreement within the coverage of the Act.” Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). “[T]he validity of an unambiguous

arbitration agreement is a question of law for the court that may be resolved by summary

disposition under the summary judgment standard of Federal Rule of Civil Procedure 56(c).” Sakyi

v. Estee Lauder Cos., 308 F. Supp. 3d 366, 375 (D.D.C. 2018) (citing Aliron Int’l, Inc. v. Cherokee

Nation Indus., Inc., 531 F.3d 863, 865 (D.C. Cir. 2008)). The party advocating arbitration need

only “‘demonstrat[e] that an agreement to arbitrate was made,’” and “‘the party resisting

arbitration bears the burden of proving that the claims at issue are unsuitable for arbitration.’” Id.

(quoting Hines v. Overstock.com, Inc., 380 F. App’x 22, 24 (2d Cir. 2010), and Green Tree Fin.

Corp. – Ala. v. Randolph, 531 U.S. 79, 91 (2000)). See also id. (noting that the moving party need

not “‘show initially that the agreement would be enforceable, merely that one existed’” (quoting

Hines, 380 F. App’x at 24)). Whether a defendant has chosen to file a motion to compel arbitration,

a motion for summary judgment, or a motion to dismiss in favor of arbitration, the “distinction . .

. is immaterial for the purposes of [the court’s] standard of review analysis.”                 Nelson v.

Insignia/Esg, Inc., 215 F. Supp. 2d 143, 147 n.3 (D.D.C. 2002). And when “‘all of the plaintiff’s

claims must be submitted to arbitration’ dismissal is appropriate.” Riley v. BMO Harris Bank,

N.A., 61 F. Supp. 3d 92, 103 (D.D.C. 2014) (quoting Nelson, 215 F. Supp. 2d at 158).

        Defendants also move to dismiss the complaint for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1). Plaintiff bears the burden of demonstrating jurisdiction.

See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). Because the Court has “‘an

affirmative obligation . . . to ensure that it is acting within the scope of its jurisdictional authority,’”




                                                     6
        Case
         Case1:18-cv-09936-LGS
               1:19-cv-00345-CKKDocument
                                 Document105-1
                                           8-1 Filed
                                               Filed04/25/19
                                                     09/04/19 Page
                                                              Page15
                                                                   19of
                                                                     of30
                                                                        188



the Court may “consider matters outside the pleadings” in addressing defendants’ motion to

dismiss under Rule 12(b)(1) without converting it to a motion for summary judgment. Forrester

v. U.S. Parole Comm’n, 310 F. Supp. 2d 162, 167 (D.D.C. 2004) (citation omitted).

         Finally, defendants urge the court to decline jurisdiction over the sole claim in plaintiff’s

complaint, which is brought under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202. The

Supreme Court has explained that “[t]he Declaratory Judgment Act was an authorization, not a

command,” Pub. Affairs Assocs. v. Rickover, 369 U.S. 111, 112 (1962), and “whether or not to

accede to a plaintiff’s request for declaratory relief under the Declaratory Judgment Act lies within

the court’s discretion.” FiberLight, LLC v. Nat’l R.R. Passenger Corp., 81 F. Supp. 3d 93, 113

(D.D.C. 2015) (citing Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995)).

                                           ARGUMENT

   I.       THE ARBITRATION PROVISION OF PLAINTIFF’S                                 AGREEMENT
            REQUIRES DISMISSING HIS COMPLAINT.

         Plaintiff previously agreed to resolve any disputes with the Campaign in binding

arbitration. Ex. A at 4. That agreement requires plaintiff to take his objections to his employment

contract’s nondisclosure provision to the arbitrator currently presiding over the Campaign’s

arbitration proceeding against him. Id. Plaintiff has instead come to this Court arguing that the

Campaign’s arbitration demand infringes his First Amendment rights, but that is simply an attack

on the validity of arbitration—something the FAA requires be litigated before the arbitrator where,

as here, the parties’ contract contains an arbitration clause that delegates the question of

arbitrability to the arbitrator. For that reason alone, dismissal is appropriate.

         Plaintiff’s claim falls within his arbitration agreement with the Campaign. Indeed, his

claim is entirely about the Campaign and its ability to initiate an arbitration proceeding against

him. That issue is “govern[ed]” by “[f]ederal law in the terms of the Arbitration Act.” Moses H.



                                                   7
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page16
                                                                 20of
                                                                   of30
                                                                      188



Cone Mem. Hosp., 460 U.S. at 24. The FAA reflects “both a liberal federal policy favoring

arbitration and the fundamental principle that arbitration is a matter of contract,” AT&T Mobility

LLC v. Concepcion, 563 U.S. 333, 339 (2011) (internal quotation marks and citation omitted), and

“strongly favors the enforcement of agreements to arbitrate as a means of securing prompt,

economical and adequate solution of controversies,” Rodriguez de Quijas v. Shearson/Am.

Express, Inc., 490 U.S. 477, 479-80 (1989) (internal quotation marks and citation omitted).

        Plaintiff’s Agreement with the Campaign clearly delegates questions of arbitrability to the

arbitrator. The Agreement’s arbitration provision provides that “any dispute arising under or

relating to this agreement may . . . be submitted to binding arbitration in the State of New York

pursuant to the rules for commercial arbitrations of the American Arbitration Association [(“AAA

rules”)], and [plaintiff] hereby agree[s] to and will not contest such submissions.” Ex. A at 4. As

courts in this district and “numerous” circuit courts of appeals have held, “‘incorporation of the

AAA rules constitutes clear and unmistakable evidence that the parties intended the question of

arbitrability be answered by an arbitrator.” Mercadante v. XE Servs., LLC, 78 F. Supp. 3d 131,

138 (D.D.C. 2015); see also Sakyi, 308 F. Supp. 3d at 378 (noting that this court, and every circuit

court to address the question, “repeatedly has held that adopting the AAA rules makes the issue of

arbitrability one for the arbitrator, not the court, to decide” and citing cases); Haire v. Smith, Currie

& Hancock LLP, 925 F. Supp. 2d 126, 132-33 (D.D.C. 2013) (citing Rep. of Argentina v. BG

Group PLC, 665 F.3d 1363, 1371 (D.C. Cir. 2012)) (finding that “[a] recent D.C. Circuit opinion

strongly suggests that the D.C. Circuit would view incorporation of the AAA Rules as satisfying”

the clear and unmistakable standard, and noting that “courts in this jurisdiction . . . have . . . found

that incorporation of the AAA Rules satisfies the . . . standard”); accord Fallo v. High-Tech Inst.,

559 F.3d 874, 878 (8th Cir. 2009); Contec Corp. v. Remote Solution, Co., 398 F.3d 205, 211 (2d




                                                   8
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page17
                                                                 21of
                                                                   of30
                                                                      188



Cir. 2005). Plaintiff’s effort to avoid arbitration must accordingly be raised in the ongoing

arbitration, rather than here.

        Plaintiff might argue that his agreement to resolve arbitrability in arbitration is somehow

legally invalid, revocable, or unenforceable, see 9 U.S.C. § 2, which would be something the Court

ought to “consider . . . before ordering compliance.’” Mercadante, 78 F. Supp. 3d at 140. But that

sort of challenge “must be directed specifically at the delegation agreement and not at ‘another

provision of the contract, or to the contract as a whole,’” id. (quoting Rent-A-Center, West, Inc. v.

Jackson, 561 U.S. 63, 70 (2010)), and plaintiff asserts no challenge to the provision in the

Agreement delegating questions of arbitrability to an arbitrator. In fact, plaintiff’s complaint says

nothing about the delegation provision at all. Rather, plaintiff challenges the “application of [the

Agreement]” as a whole and the filing of “an arbitration claim against [plaintiff] for purported

breaches of [the Agreement].” Compl. ¶¶ 10, 21. That sort of generalized challenge is not a

challenge specifically to the delegation and is thus something the delegation provision requires

plaintiff to raise in arbitration. See, e.g., Mercadante, 78 F. Supp. 3d at 140 (explaining that

because plaintiff’s claim “does not specifically address the delegation agreement itself as required

by Rent-A-Center,” plaintiff has “failed to successfully challenge the enforceability of the

delegation agreement”); Haire, 925 F. Supp. 2d at 133.

        Plaintiff’s only claim seeks invalidation of his ongoing arbitration proceeding and where,

as here, “‘all of the plaintiff’s claims must be submitted to arbitration’ dismissal is appropriate.”

Riley, 61 F. Supp. 3d at 103 (quoting Nelson, 215 F. Supp. 2d at 158); see also, e.g., W&T Travel

Servs., LLC v. Priority One Servs., Inc., 69 F. Supp. 3d 158, 174 (D.D.C. 2014) (“follow[ing] the

majority rule regarding the propriety of dismissing a case where all of the claims are subject to

resolution by the arbitrator”); Haire, 925 F. Supp. 2d at 134 (dismissing case where “the parties




                                                 9
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page18
                                                                 22of
                                                                   of30
                                                                      188



intended the issue of arbitrability to be resolved by the arbitrator[, and] all other claims brought by

plaintiffs are essentially challenges to aspects of the [agreement], which likewise belong with the

arbitrator”); Fox v. Computer World Servs. Corp., 920 F. Supp. 2d 90, 105 n.9 (D.D.C. 2013)

(noting that the court was “dismiss[ing] this case rather than stay[ing] it pending arbitration, in

accordance with the approach adopted by other courts when all claims must be submitted to

arbitration”); accord Sakyi, 308 F. Supp. 3d at 387 n.9 (citing cases). For that reason alone, the

Court should dismiss the complaint.

   II.      THE COMPLAINT SHOULD BE DISMISSED FOR LACK OF SUBJECT-
            MATTER JURISDICTION.

         Even if plaintiff could avoid arbitration, this Court would not have jurisdiction to hear his

claim for a variety of reasons. First, and most fundamentally, plaintiff has sued the United States

but sovereign immunity bars that claim. Second, plaintiff has sued the President in his official

capacity but this Court cannot redress any alleged injury at the President’s hands. That is because,

“[w]ith regard to the President, courts do not have jurisdiction to enjoin him, and have never

submitted the President to declaratory relief.” Newdow v. Roberts, 603 F.3d 1002, 1013 (D.C. Cir.

2010). Third, plaintiff has not alleged any constitutionally cognizable injury: he asserts that the

defendants have somehow threatened his right to speak when in fact he has been exercising his

freedom of speech liberally and without restraint. Finally, because plaintiff has not alleged any

limitation on his speech or any actual harm from the arbitration to which he objects, plaintiff’s

claims are neither constitutionally nor prudentially ripe and should be dismissed on that basis too.

            A. Sovereign Immunity Bars Plaintiff’s Claims Against the United States.

         Sovereign immunity bars plaintiff’s claim against the United States. “It is axiomatic that

the United States may not be sued without its consent and that the existence of consent is a

prerequisite for jurisdiction,” United States v. Mitchell, 463 U.S. 206, 212 (1983), and a court lacks



                                                  10
     Case
      Case1:18-cv-09936-LGS
            1:19-cv-00345-CKKDocument
                              Document105-1
                                        8-1 Filed
                                            Filed04/25/19
                                                  09/04/19 Page
                                                           Page19
                                                                23of
                                                                  of30
                                                                     188



jurisdiction over claims against the United States unless the United States’ sovereign immunity

has been explicitly waived, see Dep’t of the Army v. Fed. Labor Relations Auth., 56 F.3d 273, 275

(D.C. Cir. 1995) (citing United States v. N.Y. Rayon Importing Co., 329 U.S. 654, 660 (1947));

First Va. Bank v. Randolph, 110 F.3d 75, 77 (D.C. Cir. 1997) (“if the government has not

consented to the suit, sovereign immunity requires the court to dismiss the action for lack of

jurisdiction”). Only Congress may waive the sovereign immunity of the United States, and it must

do so equivocally. See, e.g., Tri-State Hosp. Supply Corp. v. United States, 341 F.3d 571, 575

(D.C. Cir. 2003) (“[W]aiver of sovereign immunity must be unequivocally expressed in the

statutory text and strictly construed, in terms of its scope, in favor of the sovereign.”) (internal

quotation marks and citation omitted); Dorsey v. U.S. Dep’t of Labor, 41 F.3d 1551, 1555 (D.C.

Cir. 1994) (“The federal government’s waiver of sovereign immunity must be unequivocally

expressed.”).

       Plaintiff has pointed to no applicable waiver of sovereign immunity. Plaintiff cites as the

basis of this Court’s jurisdiction 28 U.S.C. § 1331 and the Declaratory Judgment Act, 28 U.S.C.

§§ 2201-2202. Compl. ¶ 1. Neither statute waives sovereign immunity. Section 1331, while

establishing district courts’ jurisdiction over federal questions, does not waive the sovereign

immunity of the United States. See Stone v. Holder, 859 F. Supp. 2d 48, 51 (D.D.C. 2012). The

Declaratory Judgment Act authorizes declaratory relief as a remedy but likewise does not waive

the federal government’s sovereign immunity. See Walton v. Fed. Bureau of Prisons, 533 F. Supp.

2d 107, 114 (D.D.C. 2008).       And though plaintiff alleges his claims arise under the First

Amendment, the Constitution does not waive sovereign immunity. See Lynch v. United States,

292 U.S. 571, 582 (1934) (sovereign immunity “applies alike to causes of action arising under acts

of Congress . . . and to those arising from some violation of rights conferred upon the citizen by




                                                11
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page20
                                                                 24of
                                                                   of30
                                                                      188



the Constitution”); Benvenuti v. Dep’t of Def., 587 F. Supp. 348, 352 (D.D.C. 1984) (the

“Constitution itself” does not “operate as such [a] waiver[]”). The Court should thus “dismiss the

action for lack of jurisdiction” pursuant to Rule 12(b)(1). First Va. Bank, 110 F.3d at 77.

           B. Plaintiff’s Claim Against the President Should Be Dismissed Because
              Declaratory Relief May Not Be Ordered Against the President In His Official
              Capacity.

       Plaintiff’s claim against the President in his official capacity fails for a similarly

fundamental reason: whatever injury plaintiff alleges is not “redressable by a favorable ruling”

from this Court. Monsanto Co. v. Geerston Seed Farms, 561 U.S. 139, 149 (2010). The Supreme

Court and D.C. Circuit have made clear that courts lack authority to issue injunctive or declaratory

relief against the President in his official capacity. See Mississippi v. Johnson, 71 U.S. (4 Wall)

475, 501 (1866) (courts lack jurisdiction “to enjoin the President in the performance of his official

duties”); Newdow, 603 F.3d at 1013 (plaintiff failed to show redressability where the “only

apparent avenue of redress for plaintiffs’ claimed injuries would be injunctive or declaratory relief

against . . . the President himself” finding such relief “unavailable” because “[w]ith regard to the

President, courts do not have jurisdiction to enjoin him, and have never submitted the President to

declaratory relief”) (citing Johnson, 71 U.S. (4 Wall.) at 499, and Franklin v. Massachusetts, 505

U.S. 788, 827-28 (1992) (Scalia, J., concurring)); Swan v. Clinton, 100 F.3d 973, 976 n.1 (D.C.

Cir. 1996) (recognizing that the same concerns that preclude injunctive relief against the President

also preclude declaratory relief). 2 Plaintiff’s claims against the President in his official capacity


2
  Numerous other courts have held that the President is not subject to declaratory and injunctive
relief when sued in his official capacity. See, e.g., Int’l Refugee Assistance Project v. Trump, 857
F.3d 554, 605 (4th Cir. 2017) (holding that “the district court erred in issuing an injunction against
the President himself,” because “‘in general, this court has no jurisdiction of a bill to enjoin the
President in the performance of his official duties’” (quoting Franklin, 505 U.S. at 802-03 (opinion
of O’Connor, J.))), vacated and remanded on other grounds, 138 S. Ct. 353 (2017); Newdow v.
Bush, 391 F. Supp. 2d 95, 106-07 (D.D.C. 2005) (holding that plaintiff failed to show redressability



                                                 12
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page21
                                                                 25of
                                                                   of30
                                                                      188



seek only declaratory and injunctive relief. He thus cannot show his claims are “capable of being

redressed by a court order,” let alone that they are likely to be redressed. Lemon v. Geren, 514

F.3d 1312, 1314 (D.C. Cir. 2008).

        Plaintiff has sued the President in his official capacity and seeks an order (1) enjoining the

President from “initiating or pursuing further proceedings against the Plaintiff for publication of

unclassified information regarding which [(sic)] he learned during his tenure as a federal

employee”, and (2) declaring that the President “may not enforce . . . any nondisclosure agreements

that seek to unconstitutionally infringe upon [the plaintiff’s] First Amendment rights.” See

Compl., Prayer for Relief. That is relief this Court cannot provide, since a federal “court—whether

via injunctive or declaratory relief—does not sit in judgment of a President’s executive decisions.”

Newdow, 603 F.3d at 1012. Plaintiff thus lacks standing to bring his claim against the President

and that claim should be dismissed. Id. at 1013 (dismissal appropriate where the “only apparent

avenue of redress for plaintiffs’ claimed injuries would be injunctive or declaratory relief against

. . . the President himself”).

            C. Plaintiff Lacks Standing Because He Has Not Alleged A Cognizable Injury.

        Plaintiff lacks standing to assert his claim against both defendants for an additional reason:

he has not alleged any injury that is sufficiently imminent to support a cause of action. Standing

inquiries should be “especially rigorous when reaching the merits of the dispute would force [the



“where only an injunction or declaratory judgment against the President can redress plaintiff's
injury,” finding that “the Court is without the authority to grant such relief[ and t]o conclude
otherwise[] would be to render meaningless the words of the Supreme Court and the D.C. Circuit
that injunctions and declaratory judgments may not be issued against the President”); Cty. of Santa
Clara v. Trump, 250 F. Supp. 3d 497, 539–40 (N.D. Cal. 2017); Settle v. Obama, No. 3:15-cv-365,
2015 WL 7283105, at *6 (E.D. Tenn. Nov. 17, 2015); Day v. Obama, No. 1:15-cv-00671, 2015
WL 2122289, at *1 (D.D.C. May 1, 2015); Willis v. U.S. Dep’t of Health & Human Servs., 38 F.
Supp. 3d 1274, 1277 (W.D. Okla. 2014)



                                                 13
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page22
                                                                 26of
                                                                   of30
                                                                      188



court] to decide whether an action taken by one of the other two branches of the Federal

Government was unconstitutional.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013)

(internal quotations and citation omitted). And here, plaintiff has failed to plead the sort of

imminently impending injury necessary to confer standing.

       Although “imminence” is a “somewhat elastic concept, it cannot be stretched beyond its

purpose, which is to ensure that the alleged injury is not too speculative for Article III purposes—

that the injury is certainly impending.” Lujan, 504 U.S. at 565 n.2. The Supreme Court has thus

“repeatedly reiterated that ‘threatened injury must be certainly impending to constitute injury in

fact,’ and that ‘[a]llegations of possible future injury’ are not sufficient.” Clapper, 568 U.S. at 409

(quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (emphasis added by court)). “‘[S]ome

day’ intentions—without any description of concrete plans, or indeed even any specification of

when the some day will be—do not support a finding of the ‘actual or imminent’ injury that our

cases require.” Lujan, 504 U.S. at 565 (emphasis in original); see also NRDC v. EPA, 464 F.3d 1,

6 (D.C. Cir. 2006) (“We . . . generally require that petitioners demonstrate a ‘substantial

probability’ that they will be injured.”).

       Plaintiff has not pled this sort of imminent injury. The heart of plaintiff’s complaint is his

asserted right “under the First Amendment to the United States Constitution to be free from

unlawful infringement upon or restraint of his ability to disclose unclassified information regarding

[(sic)] which he learned during his tenure as a federal employee.” Compl. ¶ 30. But while plaintiff

alleges that defendants “ha[ve] infringed upon Mr. Sims’ First Amendment rights as a former

federal employee,” id. ¶ 32, his complaint does not contain any allegations that give content to this

conclusory assertion. Rather, the allegations addressing plaintiff’s purported current or threatened

future injury are limited to the following:




                                                  14
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page23
                                                                 27of
                                                                   of30
                                                                      188



        (1) “the Trump Campaign . . . filed an arbitration claim against Mr. Sims for purported
            breaches of an NDA,” and such claim “seeks monetary damages, . . . and to enjoin Mr.
            Sims from making” certain disclosures, id. ¶ 21;

        (2) the defendants “through the use of private surrogates, [are] seeking to
            unconstitutionally censor and punish” the plaintiff for disclosing certain information,
            id. ¶ 28;

        (3) defendants “seek to penalize Mr. Sims for exercising his First Amendment right to
            disclose unclassified information” he learned during his federal employment, id. ¶ 31;

        (4) defendants “seek to prohibit any further remarks or statements by Mr. Sims regarding”
            information he learned during his federal employment, id.;

        (5) defendants’ actions “demand the return of information or materials Mr. Sims has in his
            possession from his tenure as a federal employee,” id.;

        (6) due to defendants’ actions, plaintiff “could suffer monetary penalties for the publication
            of ‘Team of Vipers’, as well as for any future remarks . . . he makes in the future
            regarding his” federal employment, id. ¶ 33; and

        (7) plaintiff “has suffered or may suffer actual adverse and harmful effects, including, but
            not limited to, possible civil penalties, a delay in being able to timely comment on
            information of public interest, and/or lost or jeopardized present or future financial
            opportunities,” id. ¶ 34.

None of these allegations establish injury for standing purposes.

        Allegation (1). For the first allegation, plaintiff asserts that the Campaign’s arbitration

action against him violates his First Amendment rights.           But nowhere does plaintiff make

allegations showing how the Campaign’s initiation of an arbitration action has had the effect of

censoring, silencing, or even chilling his speech.

        Allegations (2)-(5).    In allegations two through five, plaintiff never claims that the

defendants have censored or punished him for his speech; he alleges only that defendants “seek”

to censor or punish him for his speech in various vague ways. See id. ¶¶ 28, 31. And in reality, it

is clear plaintiff has not been censored at all. As of the filing of this brief, plaintiff’s book is for

sale on Amazon.com. See supra at 4 (citing Amazon.com page). As recently as April 15, 2019,




                                                  15
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page24
                                                                 28of
                                                                   of30
                                                                      188



plaintiff has promoted the sale of his book on social media. See supra at 4 (citing Tweets of Cliff

Sims). And plaintiff has spoken recently to the media about information he learned during his

federal employment. See supra at 4-5 (citing Brodey & Suebsaeng, “Trump to GOP: Sorry, but

You’re Gonna Have to Campaign on Obamacare Repeal”). The court may consider these public

facts in assessing its jurisdiction, see Forrester, 310 F. Supp. 2d at 167, and they make clear that

the Campaign’s January 31, 2019 arbitration claim has not infringed plaintiff’s speech. As for

plaintiff’s conclusory allegation regarding the return of material he possesses from his time as a

federal employee, plaintiff never alleges that this supposed seeking of material has any connection

to his speech. Nor does he allege that the material is actually his property, as opposed to

governmental property and information he is legally obligated to return upon leaving the

government’s employ.

        In short, while it is true that “[s]uits alleging injury in the form of a chilling effect upon

plaintiff’s First Amendment rights are more readily justiciable than comparable suits not so

affected with a First Amendment interest,” French v. Devine, 547 F. Supp. 443, 446 (D.D.C. 1982)

(citing Nat’l Student Ass’n v. Hershey, 412 F.2d 1103, 1113 (D.C. Cir. 1969)), plaintiff has not

alleged that defendants have chilled him from speech in which he otherwise desires to engage, let

alone alleged a chilling effect that is “sufficiently strong to render a case justiciable.” Id.

        Allegations (6)-(7). Finally, the remainder of plaintiff’s allegations do not describe

“threatened harms” that are certainly impending. Where a plaintiff “does not allege that it has yet

suffered any injury” that its complaint seeks to redress, then “its only hope for standing rests upon

showing that a threatened harm is ‘certainly impending.’” J. Roderick MacArthur Found. v. F.B.I.,

102 F.3d 600, 606 (D.C. Cir. 1996) (emphasis in original) (quoting Lujan, 504 U.S. at 564 n.2).

To make such a showing, “[i]t is not enough for the [plaintiff] to assert that it might suffer an injury




                                                  16
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page25
                                                                 29of
                                                                   of30
                                                                      188



in the future, or even that it is likely to suffer an injury at some unknown future time. Such

‘someday’ injuries are insufficient.” Id. (quoting Lujan, 504 U.S. at 564).

       Allegations (6) and (7) do not describe “threatened harms” that are “certainly impending.”

Rather, they describe the remedies for breach laid out in the Agreement plaintiff entered into with

the Campaign, see Ex. A at 3-4, which the Campaign could therefore request as relief in arbitration.

But no arbitration award has been entered—for or against the plaintiff—and plaintiff does not

allege when any such decision might issue. Plaintiff’s future injuries are thus entirely hypothetical

rather than “certainly impending.” See J. Roderick MacArthur Foundation, 102 F.3d at 606.

Moreover, because the outcome of the arbitration is unknown, plaintiff’s threatened harms

constitute mere “‘allegations of possible future injury’ [which] are not sufficient” to establish

standing. Clapper, 568 U.S. at 409 (citation omitted).

           D. Plaintiff’s Claim is Unripe Because An Arbitrator Has Not Yet Determined
              Whether the Agreement Is Enforceable Or Whether Plaintiff Breached the
              NDA.

       Finally, even if the Court were to conclude that plaintiff's allegations could establish an

injury sufficient to support standing, his claim still must be dismissed because it is not yet ripe.

“The ripeness doctrine generally deals with when a federal court can or should decide a case,” Am.

Petroleum Inst. v. EPA, 683 F.3d 382, 386 (D.C. Cir. 2012), and has both constitutional and

prudential dimensions. See Atl. States Legal Found., Inc. v. EPA, 325 F.3d 281, 284 (D.C. Cir.

2003). As with standing, constitutional ripeness requires “that an injury in fact be certainly

impending.” Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996).

And a court considering prudential ripeness “evaluate[s] (1) the fitness of the issues for judicial

decision and (2) the hardship to the parties of withholding court consideration.” Nat’l Park

Hospitality Ass’n v. Dep’t of Inter., 538 U.S. 803, 808 (2003); see Am. Petroleum, 683 F.3d at 386.




                                                 17
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page26
                                                                 30of
                                                                   of30
                                                                      188



       Here, plaintiff's claims are constitutionally unripe for similar reasons to those that deprive

him of standing. Plaintiff has not alleged that he has been prevented from speaking or that his

speech is currently being infringed, which it plainly is not given that plaintiff continues to sell his

book, publish excerpts of his book on social media, and disclose to the media information he

learned as a federal employee. See supra at 4-5. Even if plaintiff had alleged that defendants’

actions chilled him from speech in which he otherwise desires to engage, the same evidence of

plaintiff’s recent actions would refute any such allegation of subjective chill. See supra at 4-5.

And finally, the fact that the arbitration decision plaintiff fears has not been entered (and may never

be entered) further demonstrates why his claims are unripe.

       Moreover, even if the constitutional threshold for ripeness were met, prudential

considerations would still weigh against considering plaintiff’s claim at this time. Because the

arbitration award plaintiff fears has not yet been entered, there is no way to know whether that

hypothetical award will infringe on his First Amendment rights or otherwise cause him hardship.

To show hardship, a plaintiff must show that withholding review would result in “immediate and

significant” hardship.     Am. Petroleum, 683 F.3d at 389 (internal quotation marks and

citationsomitted). Here, the facts show that no such hardship exists. Plaintiff has continued to

exercise his First Amendment rights regardless of the fact that a third party—the Campaign—is

undertaking precisely the actions plaintiff asks the Court to forbid the defendants from taking. See

Compl., Prayer for Relief ¶¶ 1 (requesting that the Court declare that the defendants “may not

enforce . . . any nondisclosure agreements that seek to constitutionally infringe upon [plaintiff’s]

First Amendment rights”) & 2 (requesting that the Court enjoin the defendants from “initiating or

pursuing further proceedings against the Plaintiff for publication of unclassified information . . .

which he learned during his tenure as a federal employee”). For all these reasons, the Court should




                                                  18
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page27
                                                                 31of
                                                                   of30
                                                                      188



dismiss plaintiff’s complaint as unripe.

   III.      THE RELEVANT FACTORS WEIGH STRONGLY AGAINST THE COURT
             EXERCISING JURISDICTION OVER PLAINTIFF’S DECLARATORY
             JUDGMENT ACT CLAIM.

          Finally, the Court should also dismiss plaintiff’s claim using its discretion to decline

jurisdiction under the Declaratory Judgment Act, the principal basis for plaintiff’s suit. The Act

provides, in relevant part, that “[i]n a case of actual controversy within its jurisdiction,” a “court

of the United States, upon the filing of an appropriate pleading, may declare the rights and other

legal relations of any interested party seeking such declaration, whether or not further relief is or

could be sought.” 28 U.S.C. § 2201(a). As the D.C. Circuit has explained, the Declaratory

Judgment Act “settle[s] legal rights and remove[s] uncertainty and insecurity from legal

relationships without awaiting a violation of the rights or a disturbance of the relationships.” Am.

Fed’n of Gov’t Emps. v. O’Connor, 747 F.2d 748, 759 (D.C. Cir. 1984) (internal quotation marks

and citations omitted).

          Claims brought under the Declaratory Judgment Act must stem from an “actual

controversy,” and in determining whether a claim meets this requirement, a court asks “whether

the facts alleged, under the circumstances, show that there is a substantial [conflict], between

parties having adverse legal interests, of sufficient immediacy and reality to warrant the issuance

of a declaratory judgment.” Maryland Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941).

If one or both of the parties have acted so as to make litigation “imminent” and “inevitable” absent

a declaration, then a declaratory judgment is appropriate. Wright & Miller, 10B Federal Practice

and Procedure § 2757 (4th ed. 2013). But even if there is an actual controversy, and the plaintiff

has standing to file suit for a declaratory judgment, district courts retain discretion to decline to

exercise jurisdiction or provide declaratory relief under the Declaratory Judgment Act. See Wilton,




                                                 19
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page28
                                                                 32of
                                                                   of30
                                                                      188



515 U.S. at 288 (noting that the Declaratory Judgment Act “created an opportunity, rather than a

duty, to grant a new form of relief to qualifying litigants”); see also ACLU Found. of S. Cal. v.

Barr, 952 F.2d 457, 466 (D.C. Cir. 1991) (“The Declaratory Judgment Act, 28 U.S.C. § 2201,

provides only that a district court ‘may’ declare the ‘rights and other legal relations’ of the parties,

not that it must. The decision whether to grant this relief is discretionary.”); Lovitky v. Trump, 308

F. Supp. 3d 250, 259 (D.D.C. 2018) (“As the use of the word ‘may’ suggests, [the Declaratory

Judgment Act] . . . is permissive, not mandatory: even when a suit otherwise satisfies subject matter

jurisdictional prerequisites, the Act gives courts discretion to determine whether and when to

entertain an action.” (internal quotation marks and citations omitted)).

        The D.C. Circuit has identified a “series of factors that are among the ‘relevant’

considerations in deciding whether to withhold jurisdiction over a claim brought under the DJA.”

FiberLight, 81 F. Supp. 3d at 114. These factors are: (1) “whether [a declaration] would finally

settle the controversy between the parties;” (2) “whether other remedies are available or other

proceedings pending;” (3) “the convenience of the parties;” (4) “the equity of the conduct of the

declaratory judgment plaintiff;” (5) “prevention of ‘procedural fencing’;” (6) “the state of the

record;” (7) “the degree of adverseness between the parties;” and (8) “the public importance of the

question to be decided.” Hanes Corp. v. Millard, 531 F.2d 585, 591 n.4 (D.C. Cir. 1976) (citing

10 Wright & Miller, Federal Practice and Procedure § 2759 (1973)).

        Even if this court had subject-matter jurisdiction over plaintiff’s claims against the United

States and the President in his official capacity, the majority of the D.C. Circuit’s factors weigh

heavily against exercising jurisdiction under the DJA. First, as to the availability of other remedies

(factor (2)), an arbitration proceeding is pending, and arbitration may provide plaintiff with the

remedies he seeks here, in the forum in which he contractually agreed to resolve these issues. See




                                                  20
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page29
                                                                 33of
                                                                   of30
                                                                      188



Compl. ¶ 21; Ex. A at 4; see POM Wonderful LLC v. F.T.C., 894 F. Supp. 2d 40, 44 (D.D.C. 2012)

(declining jurisdiction under the Declaratory Judgment Act where “overlapping proceedings are

pending” and, although not identical to the declaratory judgment action, such proceedings are

“perfectly capable” of resolving the questions raised under the Declaratory Judgment Act). Next,

as to the equity of plaintiff’s conduct (factor (4)), and the avoidance of procedural fencing (factor

(5)), plaintiff is using this lawsuit to “preempt” the arbitration proceeding to which he contractually

agreed claims should be submitted. See Ex. A at 4; see also FiberLight, 81 F. Supp. 3d at 115-16.

As to the public importance of the question to be decided (factor (8)), Wright & Miller have noted

that “courts particularly are reluctant to resolve important questions of public law in a declaratory

action.” 10B Wright & Miller, Federal Practice and Procedure § 2759 (4th ed. 2013). Plaintiff’s

allegations that the defendants, “for the first time ever through the use of private surrogates, [are]

seeking to unconstitutionally censor and punish a former federal employee for disclosing

unclassified information outlining what he saw and observed during his [federal employment],”

Compl. ¶ 28, certainly seems to raise a question of first impression. Accord FiberLight, 81 F.

Supp. 3d at 116 (finding fact that allegations “raise . . . significant questions of law” with far-

reaching implications weighs against the exercise of jurisdiction under the Declaratory Judgment

Act). And “[t]he final factor that indicates that this Court should decline jurisdiction is the fact

that [plaintiff] appears to be seeking to establish an ‘anticipatory defense’” against the Campaign’s

arbitration claim. Id. Just as in FiberLight, this combination of factors “strongly suggest[s] that

[plaintiff] has moved deftly to invoke the Declaratory Judgment Act in the context of the instant

case in order to engage in ‘a disorderly race to the courthouse,’ and for this reason, too, this Court

should decline the invitation to declare a winner.” Id. (quoting Hanes Corp., 531 F.2d at 593); see

also POM Wonderful, 894 F. Supp. 2d at 45 (noting that “[t]o the extent that [the plaintiff] is




                                                  21
      Case
       Case1:18-cv-09936-LGS
             1:19-cv-00345-CKKDocument
                               Document105-1
                                         8-1 Filed
                                             Filed04/25/19
                                                   09/04/19 Page
                                                            Page30
                                                                 34of
                                                                   of30
                                                                      188



seeking, in the current action, to resolve a defense, this court may decline to exercise jurisdiction

to hear the action”). The Court should decline to hear plaintiff’s claim and dismiss the complaint.

                                         CONCLUSION

       For the foregoing reasons, defendants respectfully request that the Court dismiss the

complaint with prejudice.




Dated: April 25, 2019                                 Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      JAMES M. BURNHAM
                                                      Deputy Assistant Attorney General

                                                      CHRISTOPHER R. HALL
                                                      Assistant Director
                                                      Civil Division, Federal Programs Branch

                                                      /s/ Julie Straus Harris
                                                      JULIE STRAUS HARRIS (DC Bar # 1021928)
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street NW, Room 11514
                                                      Washington, D.C. 20005
                                                      Tel: (202) 353-7633
                                                      Fax: (202) 616-8470
                                                      E-mail: julie.strausharris@usdoj.gov

                                                      Counsel for Defendants




                                                 22
Case
  Case
     1:18-cv-09936-LGS
        1:19-cv-00345-CKK
                        Document
                          Document
                                 105-1
                                    8-2 Filed
                                         Filed09/04/19
                                               04/25/19 Page
                                                        Page35
                                                             1 of
                                                               of6188
        Case
          Case
             1:18-cv-09936-LGS
                1:19-cv-00345-CKK
                                Document
                                  Document
                                         105-1
                                            8-2 Filed
                                                 Filed09/04/19
                                                       04/25/19 Page
                                                                Page36
                                                                     2 of
                                                                       of6188
t   .




                                                     AGREEMENT

           You have requested that the entity signing below (the "Company") engage yon (as an employee
           or an independent contractor, Volunteer, or otherwise) to perform services, or an independent
           contractor that employs you has requested to be engaged by Company to perform services and
           yoy desire in yoyr cap$cjjy qs w employee of sjjclj jpdepepde# cofftmcfar to perform all or a
           part of such services. You have made the promises and agreements set forth below in order to
           induce the Company to accept your or your employer's, as applicable, offer of engagement and
           to permit you, in the applicable capacity, to perform all or a portion of the subject services.
           Those promises and' agreements are part of what the Company is receiving in exchange for
           agreeing to engage you or your employer, and to permit you to perform all or a portion of the
           subject services, and the Company is relying on your fulfillment of these promises and
           agreements.


           Any initially capitalized terms that are not defined when used in this agreement are defined in
           paragraph 6 below.


                  1.       No Disclosure of Confidentiai Information. During fire term of your service and
           at all times thereafter you hereby promise and agree:


                       a. not to disclose, disseminate or publish, or cause to be disclosed, .disseminated or
          published, any Confidential Information;

                    b. not to assist others in obtaining, disclosing, disseminating, or publishing
          Confidential Information;

                    c. not to use any Confidential Information in any way detrimental to the Company,
          Mr. Tramp, any Family Member, any Tramp Company or any Family Member Company;


                      d. not to save, store or memorialize any Confidential Information (including, without
          limitation, incorporating it into any storage device, server, Internet ate or retrieval system,
          whether electronic, cloud based, mechanical or otherwise) except as may be expressly required
          in connection with the performance Of services to the Company;

                       e. to (i) provide the Company with written notice of any legal obligation to disclose
          any Confidential Mormation as soon as you become aware of such obligation, (ii) not make any
          disclosure notwithstanding such obligation until the Company (or the appropriate Trump Person)
          has had a reasonable opportunity to seek an appropriate protective order or similar relief (iii)
          fully cooperate and join with the Company (and the appropriate Trump Person) in any request
          for a protective order or similar relief (iv) exercise all reasonable efforts to obtain reliable
          assurance that confidential treatment will be accorded such Confidential Information in the event
          no such protective order or similar relief is obtained, whether because it has been denied or
          because the Company (or the appropriate Tramp Person) has elected not to seek if and (iv) under
          all circumstances, not furnish any greater portion of the Confidential Information than you are
          advised by counsel is absolutely legally required to be disclosed by you or furnish any



          1 J Page
   Case
     Case
        1:18-cv-09936-LGS
           1:19-cv-00345-CKK
                           Document
                             Document
                                    105-1
                                       8-2 Filed
                                            Filed09/04/19
                                                  04/25/19 Page
                                                           Page37
                                                                3 of
                                                                  of6188




             f.   promptly upon the request, whenever made, of the Company, (i) return to the
Company all Confidential Information furnished to you, together with all copies, abstracts, notes,
reports, or other materials furnished to, or otherwise obtained by, you or prepared by you or on
your behalf, without retaining copies, extracts or other reproductions, whether physical,
electronic, cloud based or otherwise, in whole or in part, (ii) destroy all documents, memoranda,
notes or other writings prepared by you or anyone on your behalf that are based upon the
Confidential Information, and (iii) acknowledge such destruction in writing to Company.

The foregoing provisions each apply to Confidential Information and disclosure, dissemination,
publication, use and effort to help others obtain, saving, storing and memorializing of
Confidential Information, as applicable, (i) by any means of expression, including but not limited
to verbal, written, or visual, (ii) whether or not preserved in any medium now known or hereafter
discovered or invented, including but not limited to audio recording of any type, written text,
drawing, photograph, film, video, or electronic device, (iii) in any manner or form, including but
not limited to any book, article, memoir, diary, letter, essay, speech, interview, panel or
roundtabfe discussion, image, drawing, cartoon, radio broadcast, television broadcast, video,
movie, theatrical production, Internet website, e-mail, Twitter tweet, Facebook page, or
otherwise, even if fictionalized, (iv) in any language, or (v) m any country or other jurisdiction
(collectively, the "Restricted Means and Contexts").


       2.     No Disparagement. During the term of your service and at all times thereafter
you hereby promise and agree not to demean or disparage publicly the Company, Mr. Trump,
any Trump Company, any Family Member, or any Family Member Company or any asset any of
the foregoing own, or product or service any of the foregoing offer, in each case by or in any of
the Restricted Means and Contexts and to prevent your en\ployees from doing so.


        3.        No Competitive Services. Until the Non-Compete Cutoff Date you promise and
agree not to assist or counsel, directly or indirectly, for compensation or as a volunteer, any
person that is a candidate or exploring candidacy for federal or state office other than Mr. Trump
and to prevent your employees from doing so.

       4.         No Competitive Solicitation. Until the NonrSoIicitation Cutoff Date you promise
and agree not to hire or solicit for hiring, or assist any other person, entity or organization to hire
or solicit for hiring, any person that is an independent contractor of, employee of an independent
contractor of, or employee of Company or any other Trump Person and who at any time provides
services for the project or objective for which you or your employer, as applicable, are being
engaged.

         5.    No Competitive inteflectual.Property Claims. During the term of your service and
at all times thereafter you promise and agree never to assert any rights to any intellectual
property that (a) includes the name "Trump," (b) is owned by or associated with the Company,
Mr. Trump, any Trump Company, any Family Member or any Family Member Company, for
example, without limitation, any name, likeness, voice, or image of Mr. Trump or any Family
Member, or any logo, motto or phrase created, developed or commonly associated with any of
them, or (c) is developed in connection with the project or objective for which your services are


2| Page
   Case
     Case
        1:18-cv-09936-LGS
           1:19-cv-00345-CKK
                           Document
                             Document
                                    105-1
                                       8-2 Filed
                                            Filed09/04/19
                                                  04/25/19 Page
                                                           Page38
                                                                4 of
                                                                  of6188




being engaged (all of which will be deemed a "work made for hire" or will be assigned by you to
us).


         6.         Definitions. As used in this agreement, the following definitions apply:

          a. "Confidential Information" means all information (whether or not embodied in
any media) of a private, proprietary or confidential nature or that Mr. Trump insists remain
private or confidential, including, but not limited to, any information with respect to the personal
life, political affairs, and/or business affairs of Mr. Trump or of any Family Member, including
but not limited to, the assets, investments, revenue, expenses, taxes, financial statements, actual
or prospective business ventures, contracts, alliances, affiliations, relationships, affiliated entities,
bids, letters of intent, term sheets, decisions, strategies, techniques, methods, projections,
forecasts, customers, clients, contacts, customer lists, contact lists, schedules, appointments,
meetings, conversations, notes, and other communications of Mr. Trump, any Family Member,
any Trump Company or any Family Member Company.

              b.   "Family Member" means any member of Mr. Trump's family, including, but not
limited to, Mr. Trump's spouse, each of Mr. Trump's: children and grandchildren and their
respective spouses, including but not limited to Donald J. Trump Jr., Eric F. Trump and Ivanka
M. Trump, Tiffany Trump, and Barron Trump, and their respective spouses, children and
grandchildren, if any, and Mr. Trump's siblings and their respective spouses and children, if any.


              c.   "Family Member Company" means any entity, partnership, trust or organization
that, in whole or in part, was created by or for the benefit of any Family Member or is controlled
or owned by any Family Member.


              d.   "Non-Compete Cut Off Date" means the date the current U.S presidential
election cycle is over or, if earlier, the date Mr. Trump announces that he will not run or will no
longer run for the Presidency of the United States of America in the current U.S. presidential
election cycle.

              e.   "Non-Solicitation Cutoff Date" means the Non-Compete Cut Off Date.


           f. 'Trump Company" means any entity, partnership, trust or organization that, in
whole or in part, was created by or for the benefit of Mr. Trump or is controlled or owned by Mr.
Trump.


              g. "Trump Person" means each of Mr. Trump, each Family Member, each Trump
Company (including but not limited to the Company) and each Family Member Company.

         7.        Remedies for. Breach of this Agreement.

              a.   Consent to Injunction. A breach of any of your promises or agreements under this
agreement will cause the Company, Mr. Trump and each other Trump Person irreparable harm.
Accordingly, to the extent permitted by law, and without waiving any other rights or remedies
against you at law or in equity, you hereby consent to the entry of any order, without prior notice


3 | P a g e
   Case
     Case
        1:18-cv-09936-LGS
           1:19-cv-00345-CKK
                           Document
                             Document
                                    105-1
                                       8-2 Filed
                                            Filed09/04/19
                                                  04/25/19 Page
                                                           Page39
                                                                5 of
                                                                  of6188




to you, temporarily or permanently enjoining you from violating any of the terms, covenants,
agreements or provisions of this agreement on your part to be performed or observed. Such
consent is intended to apply to an injunction of any breach or threatened breach.


              b.   Agreement to Indemnify. You hereby agree to indemnify, defend (with counsel
acceptable to the Trump Person you are defending) and hold harmless each Trump Person from
and against any claim, demand, suit, proceeding, damages, cost, loss or expense of any kind or
nature, including hut not limited to reasonable attorneys1 fees and disbursements, incurred by
any Trump Person as a consequence of your breach of any of your promises or agreements in
this agreement.


              c.   Damages and Other Remedies.       Notwithstanding anything to the contrary, each
Trump Person will be entitled to all remedies available at law and equity, including but not
limited to monetaiy damages, in the event of your breach of this agreement. Nothing contained
in this agreement will constitute a waiver of any Trump Person's remedies at law or in equity, all
of which are expressly reserved.


          d. Third Party Beneficiaries.    Mr. Trump and each Family Member, Trump
Company and Family Member Company is an intended third party beneficiary of this agreement.
Without limiting the preceding sentence, Mr. Trump, each Family Member, Trump Company
and Family Member Company, in addition to the Company, will be entitled to the benefit of this
agreement and to enforce this agreement.

        8.         Resolution of Disputes,


              a.   Governing Law: Jurisdiction and Venue. This Agreement is deemed to have been
made in the State of New York, and any and all performance hereunder, breach hereof, or claims
with respect to the enforceability of this agreement must be interpreted and construed pursuant to
the laws of the State of New York without regard to conflict of laws or rules applied in the State
of New York. You hereby consent to exclusive personal jurisdiction and venue in the State of
New York with respect to any action or proceeding brought with respect to this agreement

              b.   Arbitration.   Without limiting the Company's or any other Trump Person's right
to commence a lawsuit in a court of competent jurisdiction in the State of New York, any dispute
arising under or relating to this agreement may, at the sole discretion of each Trump Person, be
submitted to binding arbitration in the State of New York pursuant to the rules for commercial
arbitrations of the American Arbitration Association, and you hereby agree to and will not
contest such submissions. Judgment upon the award rendered by mi arbitrator may be entered in
any court having jurisdiction.

           c. Prevailing Party Fees. Any court judgment or arbitration award shall include an
award of reasonable legal fees and costs to the prevailing party.

          d. Interpretation and Representation by Counsel. This agreement has been drafted
on behalf of the undersigned only as a convenience and may not, by reason of such action, be
construed against the undersigned. Each of the parties (i) has had the opportunity to be and/or


4 | P a g e
   Case
     Case
        1:18-cv-09936-LGS
           1:19-cv-00345-CKK
                           Document
                             Document
                                    105-1
                                       8-2 Filed
                                            Filed09/04/19
                                                  04/25/19 Page
                                                           Page40
                                                                6 of
                                                                  of6188




has elected not to be, represented by counsel, (ii) has reviewed each of the provisions in this
agreement carefully and (iii) has negotiated or has had full opportunity to negotiate the terms of
this agreement, specifically including, but not limited to Paragraph 7 hereof. You waive any
claims that may be available at law or in equity to the effect that you did not have the
opportunity to so consult with counsel.


              e.   No Waiver. Neither the failure or delay to exercise one or more rights under this
agreement nor the partial exercise of any such right, will be deemed a renunciation or waiver of
such rights or any part thereof or affect, in any way, this agreement or any part hereof or the right
to exercise or further exercise any right .under this agreement or at law or in equity.


        9.     Miscellaneous. Modifications. No change or waiver of the terms, covenants and
provisions of this agreement will be valid unless made in writing and signed by the undersigned.
Relationship. Nothing herein contained is intended to, nor shall it be construed as, reflecting
any employer-employee or independent contractor relationship between you and the undersigned
or any other individual or entity. Counterparts. This agreement may be executed in any number
of counterparts, all of which taken together will; constitute one and' same instrument. Delivery of
an executed signature page of this this agreement by facsimile transmission or .pdf, .jpeg, .TIFF,
or other electronic format or electronic mail attachment will be effective as delivery of an
original executed counterparty hereof.

       10.   Survival. This agreement will survive the expiration, cancellation or termination
of any employment or independent contractor relationship that you may have with the Company
or wife any individual, entity, partnership, trust or organization feat fee Company has engaged.


                                                Donald J. Trump for President

                                                                4

                                                     I              _
                                                     e: Cassidy Dumbauld
                                                Title;

CLIFTON DAVID SIMS ACKNOWLEDGES THAT HE HAS READ AND
UNDERSTOOD THIS AGREEMENT, AND AGREES TO COMPLY WITH THE
FOREGOING WHICH CREATES A VALID AND BINDING LEGAL OBLIGATION ON
HIM.



Clifton David Sii


Signature:.                 (a
Name: Clifton David Sims
Address: 1201 Boundary St. Birmingham, AL 35242




5 | P a g e
        Case
          Case
             1:18-cv-09936-LGS
                1:19-cv-00345-CKK
                                Document
                                  Document
                                         105-1
                                            8-3 Filed
                                                 Filed09/04/19
                                                       04/25/19 Page
                                                                Page41
                                                                     1 of
                                                                       of1188



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS,

               Plaintiff,

   v.
                                               Case No. 1:19-cv-345 (CKK)
DONALD J. TRUMP, in his official capacity
as President of the United States; and
UNITED STATES OF AMERICA,

               Defendants.


                                  [PROPOSED] ORDER

         It is hereby ORDERED that Defendants’ Motion to Dismiss is GRANTED. It is further

ORDERED that this action is DISMISSED WITH PREJUDICE.



Dated: ______________               ___________________________________
                                    The Honorable Colleen Kollar-Kotelly
                                    United States District Judge
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 42 of 188




              Cintron v. Trump Org. LLC,
           No. 18-cv-6921 (S.D.N.Y. 2018)
       CaseCase
            1:18-cv-09936-LGS  Document
                1:18-cv-06921-PAE       105-1
                                  Document    Filed 08/08/18
                                           9 Filed  09/04/19 Page
                                                             Page 143ofof1 188



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NOEL CINTRON,
                                                       Case No. 1:18-cv-06921-PAE
                       Plaintiff,
                                                       DEFENDANTS’ NOTICE OF MOTION
         v.                                            TO COMPEL ARBITRATION AND
                                                       DISMISS CLAIMS OF PLAINTIFF NOEL
TRUMP ORGANIZATION LLC a/k/a TRUMP                     CINTRON
CORPORATION and TRUMP TOWER
COMMERCIAL LLC,

                       Defendants.



         PLEASE TAKE NOTICE THAT, upon the attached Declaration of Diana Taddoni,

together with Exhibits “A” and “B”; the accompanying Memorandum Of Law In Support Of

Defendants’ Motion to Compel Arbitration and Dismiss Claims of Plaintiff Noel Cintron,

Defendants Trump Tower Commercial LLC and Trump Organization LLC (“Defendants”), by

their undersigned counsel, respectfully move this Court for an Order: (i) granting the Motion to

Compel Arbitration; (ii) dismissing Cintron’s Complaint in its entirety; and (iii) for such other

and further relief as the Court may deem just and proper.

Dated: New York, New York                          SEYFARTH SHAW LLP
       August 8, 2018

                                                   By: /s/ Howard M. Wexler
                                                       Howard M. Wexler
                                                       hwexler@seyfarth.com
                                                       620 Eighth Avenue
                                                       New York, New York 10018
                                                       Telephone: (212) 218-5500
                                                       Facsimile: (212) 218-5526

                                                   Attorneys for Defendants
                                                   TRUMP ORGANIZATION LLC and
                                                   TRUMP TOWER COMMERCIAL LLC



46575935v.3
     Case
       Case
          1:18-cv-09936-LGS
             1:18-cv-06921-PAE
                             Document
                               Document
                                      105-1
                                        9-1 Filed
                                            Filed09/04/19
                                                  08/08/18 Page
                                                           Page44
                                                                1 of
                                                                   of1188



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of August, 2018, I electronically filed with the Clerk

of the Court the DEFENDANTS’ NOTICE OF MOTION TO COMPEL ARBITRATION AND DISMISS

CLAIMS OF PLAINTIFF NOEL CINTRON; DECLARATION OF DIANA TADDONI, WITH EXHIBITS A-B;

AND MEMORANDUM OF LAW IN SUPPORT,         which sent a notice of electronic filing to the following

counsel of record:

                                Larry Hutcher, Esq.
                                Josh Krakowsky, Esq.
                                Davidoff Hutcher & Citron LLP
                                605 Third Avenue, 34th Floor
                                New York, NY 10158
                                Email: lkh@dmlegal.com
                                Email: jsk@dhclegal.com

                                Attorneys for Plaintiff



                                              /s/ Howard M. Wexler
                                              Howard M. Wexler




                                                12
    Case
      Case
         1:18-cv-09936-LGS
            1:18-cv-06921-PAEDocument
                               Document
                                      105-1
                                        11 Filed
                                            Filed 08/08/18
                                                  09/04/19 Page
                                                           Page 145ofof16188



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NOEL CINTRON,
                                              Case No. 1:18-cv-06921-PAE
                  Plaintiff,

     v.

TRUMP ORGANIZATION LLC a/k/a TRUMP
CORPORATION and TRUMP TOWER
COMMERCIAL LLC,

                  Defendants.



                  DEFENDANTS’ MEMORANDUM OF LAW
            IN SUPPORT OF MOTION TO COMPEL ARBITRATION
            AND DISMISS CLAIMS OF PLAINTIFF NOEL CINTRON




                                  Howard M. Wexler
                                SEYFARTH SHAW LLP
                                   620 Eighth Avenue
                               New York, New York 10018
                                    (212) 218-5500

                            Attorneys for Defendants
                        TRUMP ORGANIZATION LLC and
                       TRUMP TOWER COMMERCIAL LLC
          Case
        Case    1:18-cv-06921-PAEDocument
             1:18-cv-09936-LGS     Document 11 Filed
                                          105-1 Filed 08/08/18
                                                      09/04/19 Page
                                                               Page 246ofof16188



                                                     TABLE OF CONTENTS

                                                                                                                                           Page

Table of Authorities ........................................................................................................................ ii

PRELIMINARY STATEMENT .................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 1

           A.         Cintron’s Employment with TT Commercial. ........................................................ 1

           B.         Cintron Signed an Agreement to Arbitrate Any Disputes Arising from His
                      Employment, Including Wage-Related Disputes. ................................................... 2

           C.         The Arbitration Agreement Requires Cintron to Submit the Claims He
                      Asserts in this Action to Arbitration. ...................................................................... 4

ARGUMENT .................................................................................................................................. 4

I.         This Court Should Compel ARbitration of Cintron’s Claims Pursuant to the
           Parties’ Agreement and Dismiss this Case. ........................................................................ 4

           A.         Federal Law Favors Arbitration and Mandates Enforcement of Cintron’s
                      Arbitration Agreement. ........................................................................................... 4

           B.         The Court Must Compel Arbitration of Cintron’s Claims Because He
                      Entered Into a Valid Arbitration Agreement and His Dispute Falls Within
                      the Scope of the Agreement. ................................................................................... 5

                      1.         Cintron Entered into a Valid Arbitration Agreement. ................................ 6

                      2.         Cintron’s Claims Are Covered by the Arbitration Agreement. .................. 7

II.        Cintron Delegated to the Arbitrator Authority to Resolve Disputes Over
           Enforceability of the Arbitration Agreement. ..................................................................... 8

III.       The Court Should Dismiss This Action or, Alternatively, Stay the Action Pending
           Arbitration. ........................................................................................................................ 10

CONCLUSION ............................................................................................................................. 11




                                                                        i
46575935v.3
        Case
          Case
             1:18-cv-09936-LGS
                1:18-cv-06921-PAEDocument
                                   Document
                                          105-1
                                            11 Filed
                                                Filed 08/08/18
                                                      09/04/19 Page
                                                               Page 347ofof16188



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

In re Am. Exp. Fin. Advisors Sec. Litig.,
    672 F.3d 113 (2d Cir. 2011).......................................................................................................5

Arrigo v. Blue Fish Commodities, Inc.,
   408 F. App’x 480 (2d Cir. 2011) ...............................................................................................9

AT&T Technologies, Inc. v. Commc’ns Workers of Am.,
  475 U.S. 643 (1986) ...................................................................................................................8

Bankers Conseco Life Ins. Co. v. Feuer,
   No. 16 CIV. 7646 (ER), 2018 WL 1353279 (S.D.N.Y. Mar. 15, 2018)..................................10

Bassett v. Elec. Arts, Inc.,
   93 F. Supp. 3d 95 (E.D.N.Y. 2015) ...........................................................................................1

Bell v. Cendant Corp.,
    293 F.3d 563 (2d Cir. 2002).......................................................................................................6

Circuit City Stores, Inc. v. Adams,
   532 U.S. 105 (2001) ...................................................................................................................5

Contec Corp. v. Remote Solution, Co., Ltd.,
   398 F.3d 205 (2d Cir. 2005).......................................................................................................9

Dean Witter Reynolds, Inc. v. Byrd,
   470 U.S. 213 (1985) ...............................................................................................................5, 6

Emilio v. Sprint Spectrum L.P.,
   508 F. App’x 3 (2d Cir. 2013), aff’d, 582 F. App’x 63 (2d Cir. 2014),
   cert. denied, 135 S. Ct. 1569 (2015) ..........................................................................................9

Isaacs v. OCE Bus. Servs., Inc.,
    968 F. Supp. 2d 564 (S.D.N.Y. 2013)........................................................................................7

KTV Media Int’l, Inc. v. Galaxy Grp., LA LLC,
  812 F. Supp. 2d 377, 386 (S.D.N.Y. 2011)................................................................................2

Litvinov v. UnitedHealth Grp. Inc.,
    No. 13-cv-8541 (KBF), 2014 WL 1054394 (S.D.N.Y. Mar. 10, 2014) ....................................6

Magi XXI, Inc. v. Stato Della Cità Del Vaticano,
  714 F.3d 714 (2d Cir. 2013).......................................................................................................2


                                                                    ii
        Case
          Case
             1:18-cv-09936-LGS
                1:18-cv-06921-PAEDocument
                                   Document
                                          105-1
                                            11 Filed
                                                Filed 08/08/18
                                                      09/04/19 Page
                                                               Page 448ofof16188



Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
  460 U.S. 1 (1983) .........................................................................................................5, 6, 8, 11

Progressive Cas. Ins. Co. v. C.A. Reaseguradora Nacional De Venezuela,
   991 F.2d 42 (2d Cir. 1993).........................................................................................................6

Qin Hui Li v. Wok 88 Inc.,
   No. 1:17-CV-8715-GHW, 2018 WL 3384441 (S.D.N.Y. July 11, 2018) .............................7, 8

Raymond v. Mid-Bronx Haulage Corp.,
   No. 15-CV-5803 (RJS), 2017 WL 9882601 (S.D.N.Y. June 10, 2017) ..................................10

Reid v. Supershuttle Int’l, Inc.,
   No. 08-cv-4854 (JG) (VVP), 2010 WL 1049613 (E.D.N.Y. Mar. 22, 2010) ............................7

Rent-A-Center, W., Inc. v. Jackson,
   561 U.S. 63 (2010) .................................................................................................................8, 9

Saizhang Guan v. Uber Techs., Inc.,
    236 F. Supp. 3d 711 (E.D.N.Y. 2017) .....................................................................................10

Smith/Enron Cogeneration L.P. v. Smith Cogeneration Int’l, Inc.,
   198 F.3d 88 (2d Cir. 1999).........................................................................................................7

Southland Corp. v. Keating,
   465 U.S. 1 (1984) .......................................................................................................................5

Syngenta Crop Prot., LLC v. Ins. Co. of N. Am., Inc.,
   No. 18CV715(DLC), 2018 WL 1587601 (S.D.N.Y. Mar. 29, 2018) ......................................10

Thompson v. Body Sculpt Int’l, LLC,
   No. 18-CV-1001-ARR-GRB, 2018 WL 3235545 (E.D.N.Y. July 2, 2018) ..............................8

Tong v. S.A.C. Capital Mgt., LLC,
   52 A.D.3d 386, 860 N.Y.S.2d 84 (1st Dep’t 2008) ...................................................................5

U.S. Fire Ins. Co. v. Nat’l Gypsum Co.,
   101 F.3d 813 (2d Cir. 1996).......................................................................................................8

Whitt v. Prosper Funding LLC,
   No. 1:15-CV-136-GHW, 2015 WL 4254062 (S.D.N.Y. July 14, 2015) ...................................6

Zambrano v. Strategic Delivery Sols., LLC,
   No. 15 Civ. 8410 (ER), 2016 WL 5339552 (S.D.N.Y. Sept. 22, 2016) ..................................10

Statutes

9 U.S.C. § 2 ......................................................................................................................................5


                                                                        iii
46575935v.3
          Case
        Case    1:18-cv-06921-PAEDocument
             1:18-cv-09936-LGS     Document 11 Filed
                                          105-1 Filed 08/08/18
                                                      09/04/19 Page
                                                               Page 549ofof16188



9 U.S.C. § 3 ....................................................................................................................................11

9 U.S.C. § 4 ......................................................................................................................................6

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. ........................................4, 7, 8, 10

Federal Arbitration Act, 9 U.S.C. § 1 et seq. ......................................................................... passim

New York Labor Law ........................................................................................................4, 7, 8, 10

New York Labor Law Article 6, §§ 190, et seq. ..............................................................................4




                                                                        iv
46575935v.3
      Case
        Case
           1:18-cv-09936-LGS
              1:18-cv-06921-PAEDocument
                                 Document
                                        105-1
                                          11 Filed
                                              Filed 08/08/18
                                                    09/04/19 Page
                                                             Page 650ofof16188



                                PRELIMINARY STATEMENT

       The Court should dismiss this case and compel Plaintiff to arbitrate his claims. Plaintiff

Noel Cintron (“Cintron” or “Plaintiff”) signed an arbitration agreement in connection with his

employment with Defendants, which requires the parties to submit “any claim, dispute, or

controversy” between them to binding arbitration. Agreements to arbitrate disputes, like the one

signed by Cintron, are enforceable and bar civil actions from proceeding in court. To compel

arbitration in this case, this Court need only find that: (1) Cintron entered into a valid agreement

to arbitrate his claims; and (2) the claims in this action fall within the coverage of the agreement.

As set forth below, Defendants have established both of these elements.

       Accordingly, Defendants request that the Court grant this Motion, order Cintron to pursue

his claims in the proper forum of arbitration, and dismiss this case.

                                  FACTUAL BACKGROUND

       A.      Cintron’s Employment with TT Commercial.

       TT Commercial owns and manages the commercial areas of the mixed-use building

located at 725 5th Avenue, New York, New York, known as Trump Tower. Declaration of

Diana Taddoni (“Taddoni Dec.”) ¶ 2.1 Since approximately 1990, TT Commercial employed

Plaintiff Noel Cintron in various positions, including as its Manager and Head of Security for the

building at times relevant to this action.2 Taddoni Dec., ¶ 3.



1
       The Court may consider the Taddoni Declaration. See Bassett v. Elec. Arts, Inc., 93 F.
Supp. 3d 95, 98 n.1 (E.D.N.Y. 2015) (considering extrinsic documents when granting
defendant’s motion to compel arbitration: “A court may consider documents outside of the
pleadings for the purposes of determining the arbitrability of a dispute.”)
2
        Cintron was and is employed by Defendant Trump Tower Commercial LLC. Defendant
Trump Organization LLC does not employ Cintron, but Cintron’s Complaint alleges that it was
also his employer, together with Trump Tower Commercial LLC. See Complaint, passim.
     Case
       Case
          1:18-cv-09936-LGS
             1:18-cv-06921-PAEDocument
                                Document
                                       105-1
                                         11 Filed
                                             Filed 08/08/18
                                                   09/04/19 Page
                                                            Page 751ofof16188



       B.      Cintron Signed an Agreement to Arbitrate Any Disputes Arising from His
               Employment, Including Wage-Related Disputes.

       In June 2018, TT Commercial updated its employment documents and agreements,

including its confidentiality agreements and arbitration agreement, and provided such documents

to its employees for execution. Taddoni Dec. ¶ 4. In June 2018, as a condition of Cintron’s

continued employment, and in consideration of the mutual promises to arbitrate any disputes,

one of Cintron’s managers, Diana Taddoni, met with Cintron and provided him with

employment agreements, including a document entitled “Mutual Arbitration Agreement”

(“Arbitration Agreement”). Taddoni Dec., ¶ 4. Cintron stated that, before entering into any

agreements, he wished to review them with his attorneys. Id. Taddoni provided Cintron with

copies of the agreements and informed him he was certainly free to speak with his attorneys

about the agreements. Id. Approximately two weeks later, on the morning of July 10, 2018,

Cintron returned the signed Arbitration Agreement to his manager. Id.

       In the Arbitration Agreement, Cintron expressly agreed to submit to binding arbitration

any disputes related to his employment with TT Commercial and its affiliates.

       The Arbitration Agreement states the parties’3 agreement to arbitrate disputes between

them, as follows:

               In consideration of the undersigned employee’s [] and Trump Tower Commercial
               LLC’s [] mutual promises to arbitrate disputes, the Company and Employee []

3
        While Trump Organization LLC is not a signatory to the Arbitration Agreement, it is
nonetheless entitled to enforce it as an affiliate (as set forth in the first paragraph of the
Arbitration Agreement) because “the alleged conduct of the nonparties is closely related to the
contractual relationship" between Plaintiff and TT Commercial. Magi XXI, Inc. v. Stato Della
Cità Del Vaticano, 714 F.3d 714, 722 (2d Cir. 2013) (internal quotations and citations omitted);
Non-signatories are deemed “closely related” to signatories where their “interests are
‘completely derivative’ of and ‘directly related to, if not predicated upon’ the signatory party’s
interests or conduct.” KTV Media Int’l, Inc. v. Galaxy Grp., LA LLC, 812 F. Supp. 2d 377, 386
(S.D.N.Y. 2011) (internal citation omitted); This is especially so given Plaintiff’s claim of an
alleged joint employer relationship between Defendants. See Complaint ¶¶ 8, 11-13.


                                                 2
      Case 1:18-cv-09936-LGS
        Case  1:18-cv-06921-PAEDocument 105-1
                                 Document     Filed 08/08/18
                                          11 Filed  09/04/19 Page
                                                             Page 852ofof16188



               agree that if a dispute is covered by this Agreement (a “Covered Claim”), the
               Parties will submit the dispute to final and binding arbitration before a single,
               neutral arbitrator.

Taddoni Dec., Ex. A at 1.

       The Arbitration Agreement also describes the disputes that are subject to arbitration:

               The parties to this Agreement wish to resolve, fairly and quickly, any dispute that
               may arise in the context of their employment relationship, including but not
               limited to, the hiring, performance or termination of employment and/or cessation
               of employment with the Company and/or against any employee, officer, alleged
               agent, director, affiliate, owner, subsidiary, or relating to an application or
               candidacy for employment …

               A Covered Claim is any claim, dispute, or controversy between the Parties … .
               A Covered Claim includes, but is not limited to, claims for … violation of any
               state or federal labor or employment statute …, unpaid wages, unpaid
               compensation, … and/or any other claim for violation of any federal, state or
               other governmental law, statute, regulation or ordinance … .

Taddoni Dec., Ex. A at 1 (emphasis added).4

       The Arbitration Agreement provides that the arbitration will be conducted pursuant to the

JAMS Employment Arbitration Rules and Procedures, and the agreement is enforceable under

the Federal Arbitration Act. Taddoni Dec., Ex. A at 1-2.

       Finally, the Arbitration Agreement provides that both parties knowingly and voluntarily

waive “the right to trial by jury or judge for any covered claim,” that they “entered into this

agreement voluntarily and not in reliance on any promises or representations other than those

contained in this agreement,” and that both parties were “advised to seek legal advice as to their

rights and responsibilities under this Agreement and have had the opportunity to do so.”

Taddoni Dec., Ex. A at 3 (emphasis omitted).




4
       Excluded claims include workers’ compensation benefits and unemployment compensation.
Taddoni Dec. ¶ 5, Ex. A at 1. None of the excluded claims are applicable here.


                                                  3
      Case
        Case
           1:18-cv-09936-LGS
              1:18-cv-06921-PAEDocument
                                 Document
                                        105-1
                                          11 Filed
                                              Filed 08/08/18
                                                    09/04/19 Page
                                                             Page 953ofof16188



       C.      The Arbitration Agreement Requires Cintron to Submit the Claims He
               Asserts in this Action to Arbitration.

       On July 9, 2018, Cintron filed a Complaint in the Supreme Court of the State of New

York, New York County. Dkt. 1. Defendants then removed the action to the United States

District Court for the Southern District of New York. Id.

       Cintron’s Complaint alleges that Defendants misclassified him as exempt from overtime,

and that Defendants failed to pay him overtime wages allegedly due to him under the federal Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and New York Labor Law (“NYLL”)

Article 6, §§ 190, et seq. The Complaint alleges claims for: (1) Failure to Pay Overtime Wages

in violation of the FLSA; (2) Failure to Pay Overtime Wages in violation of the NYLL; (3)

Failure to Provide Benefits or Wage Supplements; (4) Failure to Provide Proper Annual Wage

Notices; and (5) Failure to Provide Accurate Wage Statements. Cintron alleges that each of his

claims relate to his wages and compensation and arise from his employment with Defendants.

See Complaint, passim. These claims fall within the scope of Cintron’s Arbitration Agreement

because they are each a “claim, dispute, or controversy between the Parties,” and also constitute

claims for “violation of any state or federal labor or employment statute,” for “unpaid wages,”

and/or “unpaid compensation” and “for violation of any federal, state or other governmental law,

statute, regulation or ordinance.” Taddoni Dec., Ex. A at 1.

                                          ARGUMENT

I.     THIS COURT SHOULD COMPEL ARBITRATION OF CINTRON’S CLAIMS
       PURSUANT TO THE PARTIES’ AGREEMENT AND DISMISS THIS CASE.

       A.      Federal Law Favors Arbitration and Mandates Enforcement of Cintron’s
               Arbitration Agreement.

       The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., provides in relevant part that

“[a] written provision in any … contract evidencing a transaction involving commerce to settle

by arbitration a controversy thereafter arising out of such contract … shall be valid, irrevocable

                                                 4
      Case
        Case
           1:18-cv-09936-LGS
             1:18-cv-06921-PAEDocument
                               Document105-1
                                         11 Filed
                                             Filed08/08/18
                                                   09/04/19 Page
                                                             Page10
                                                                  54ofof16
                                                                         188



and enforceable ….” 9 U.S.C. § 2. The FAA establishes a national policy liberally favoring

arbitration where, as here, the parties contract for that mode of dispute resolution. Dean Witter

Reynolds, Inc. v. Byrd, 470 U.S. 213, 219 (1985); Southland Corp. v. Keating, 465 U.S. 1, 10

(1984); 9 U.S.C. §§ 1 et seq.; see also Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 24 (1983) (FAA created “liberal federal policy favoring arbitration agreements,

notwithstanding any state substantive or procedural policies to the contrary”).

       Here, Cintron agreed to resolve his disputes with Defendants by binding arbitration under

the FAA. The Arbitration Agreement states that it is “governed by and enforceable under the

Federal Arbitration Act … .” Taddoni Dec., Ex. A. On its face, the Arbitration Agreement

states Cintron’s acknowledgment that the FAA applies, and accordingly, the Court’s examination

of the Arbitration Agreements is controlled by the FAA. Tong v. S.A.C. Capital Mgt., LLC, 52

A.D.3d 386, 387, 860 N.Y.S.2d 84, 84-85 (1st Dep't 2008) (holding that the plaintiff’s

employment claims were subject to the broad arbitration provision contained in his employment

agreement, and that as the construction of said provision was governed by the FAA, any

ambiguities in its construction were to be governed by the FAA.) In addition, arbitration clauses

in employment contracts are generally governed by FAA. See Circuit City Stores, Inc. v. Adams,

532 U.S. 105, 119 (2001). Therefore, the FAA and its liberal policy favoring arbitration applies

to Cintron’s Arbitration Agreement and mandates enforcement of that agreement.

       B.      The Court Must Compel Arbitration of Cintron’s Claims Because He
               Entered Into a Valid Arbitration Agreement and His Dispute Falls Within
               the Scope of the Agreement.

       Under the FAA, a two-part test determines whether a claim is subject to arbitration: “(1)

whether the parties have entered into a valid agreement to arbitrate, and, if so, (2) whether the

dispute at issue comes within the scope of the arbitration agreement.” In re Am. Exp. Fin.

Advisors Sec. Litig., 672 F.3d 113, 128 (2d Cir. 2011) (citing ACE Capital Re Overseas Ltd. v.

                                                 5
      Case 1:18-cv-09936-LGS
        Case 1:18-cv-06921-PAEDocument
                               Document105-1 Filed08/08/18
                                         11 Filed  09/04/19 Page
                                                             Page11
                                                                  55ofof16
                                                                         188



Cent. United Life Ins. Co., 307 F.3d 24, 28 (2d Cir. 2002). The party seeking to enforce an

arbitration agreement must satisfy both elements by an “ordinary preponderance of the evidence

standard.” Progressive Cas. Ins. Co. v. C.A. Reaseguradora Nacional De Venezuela, 991 F.2d

42, 46 (2d Cir. 1993). The FAA mandates that a court must order arbitration when it is satisfied

that the execution of an arbitration agreement is not at issue. 9 U.S.C. § 4. See also, e.g., Dean

Witter Reynolds, Inc., 470 U.S. at 218 (citing 9 U.S.C. §§ 3, 4). Moreover, “any doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether the

problem at hand is the construction of the contract language itself or an allegation of waiver,

delay, or a like defense to arbitrability.” Moses H. Cone, 460 U.S. at 24-25.

       As set forth below, in the case at hand, both elements are easily satisfied. Therefore, the

Motion to compel arbitration should be granted.

               1.      Cintron Entered into a Valid Arbitration Agreement.

       Whether the parties have entered into a valid agreement to arbitrate is determined by

ordinary principles of state contract law. Bell v. Cendant Corp., 293 F.3d 563, 566 (2d Cir.

2002) (“Because an agreement to arbitrate is a creature of contract, … the ultimate question of

whether the parties agreed to arbitrate is determined by state law” concerning the formation of

contracts); Whitt v. Prosper Funding LLC, No. 1:15-CV-136-GHW, 2015 WL 4254062, at *1

(S.D.N.Y. July 14, 2015) (concluding arbitration agreement was enforceable under New York

contract law and granting motion to compel arbitration).

       Here, it is undisputed that Cintron signed the Arbitration Agreement, that he received

notice of and assented to the agreement, and he was afforded the opportunity, at his request, to

have the agreement reviewed by his counsel. Taddoni Dec., ¶¶ 4, 6. See Litvinov v.

UnitedHealth Grp. Inc., No. 13-cv-8541 (KBF), 2014 WL 1054394, at *2 (S.D.N.Y. Mar. 10,

2014). Therefore, conclusively, Cintron knew of and assented to the terms of the Arbitration

                                                  6
      Case
        Case
           1:18-cv-09936-LGS
             1:18-cv-06921-PAEDocument
                               Document105-1
                                         11 Filed
                                             Filed08/08/18
                                                   09/04/19 Page
                                                             Page12
                                                                  56ofof16
                                                                         188



Agreement. See Isaacs v. OCE Bus. Servs., Inc., 968 F. Supp. 2d 564, 569 (S.D.N.Y. 2013)

(“Under New York law, a person who ‘signs or accepts a written contract is conclusively

presumed to know its contents and to assent to them.’” (quoting Gold v. Deutsche

Aktiengesellschaft, 365 F.3d 144, 149 (2d Cir. 2004))). Those terms include an agreement to

arbitrate disputes arising out of Cintron’s employment, including claims brought under the FLSA

and NYLL. See Qin Hui Li v. Wok 88 Inc., No. 1:17-CV-8715-GHW, 2018 WL 3384441, at *4

(S.D.N.Y. July 11, 2018) (enforcing arbitration agreement where plaintiff signed the agreement,

creating presumption he knew of its contents and assented to them).

       In short, Cintron manifested his acceptance of the terms of the Arbitration Agreement by

executing the agreement with his employer. Accordingly, there can be no dispute that Cintron

entered into a legally valid arbitration agreement.

               2.      Cintron’s Claims Are Covered by the Arbitration Agreement.

       Cintron’s alleged claims fall squarely within the scope of the Arbitration Agreement.

The Arbitration Agreement explicitly includes “any dispute that may arise in the context of [the

parties’] employment relationship,” “any claim, dispute, or controversy between the Parties,” all

claims for “unpaid wages” and “unpaid compensation,” and all claims for “violation of any

federal, state or other governmental law, statute, regulation or ordinance.” Taddoni Dec., Ex. A

at 1. Thus, there can be no doubt that Cintron’s overtime and related wage and hour claims

under the FLSA and New York law are covered by the Arbitration Agreement.5




5
       That Cintron filed the instant action the day before he submitted the signed Arbitration
Agreement is of no import because when an arbitration agreement does not contain an express
temporal limitation, it applies to any covered claims—even those that arose before the parties
executed the agreement. Smith/Enron Cogeneration L.P. v. Smith Cogeneration Int'l, Inc., 198
F.3d 88, 99 (2d Cir. 1999); Reid v. Supershuttle Int'l, Inc., No. 08-cv-4854 (JG) (VVP), 2010
WL 1049613, at *5 (E.D.N.Y. Mar. 22, 2010) ("The Second Circuit has held that arbitration

                                                 7
      Case
        Case
           1:18-cv-09936-LGS
             1:18-cv-06921-PAEDocument
                               Document105-1
                                         11 Filed
                                             Filed08/08/18
                                                   09/04/19 Page
                                                             Page13
                                                                  57ofof16
                                                                         188



       Further, “any doubts concerning the scope of arbitrable issues should be resolved in favor

of arbitration.” Moses H. Cone Mem’l Hosp, 460 U.S. at 24–25. As a result, arbitration should

only be denied when “it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.” AT&T Technologies, Inc. v.

Commc’ns Workers of Am., 475 U.S. 643, 650 (1986). Moreover, the FAA accords a strong

presumption in favor or arbitration of employer and employee disputes. See U.S. Fire Ins. Co. v.

Nat’l Gypsum Co., 101 F.3d 813, 816 (2d Cir. 1996) (citing cases). Courts routinely grant

motions to compel arbitration for overtime claims under the FLSA and New York Labor Law.

See e.g., Qin Hui Li, 2018 WL 3384441, at *4 (compelling arbitration of FLSA and NYLL

overtime claims); Thompson v. Body Sculpt Int’l, LLC, No. 18-CV-1001-ARR-GRB, 2018 WL

3235545, at *7 (E.D.N.Y. July 2, 2018) (same). Thus, any purported “doubt” about the parties’

agreement must be resolved in favor of compelling arbitration.

II.    CINTRON DELEGATED TO THE ARBITRATOR AUTHORITY TO RESOLVE
       DISPUTES OVER ENFORCEABILITY OF THE ARBITRATION AGREEMENT.

       To the extent Cintron argues the Arbitration Agreement is in any way invalid or

unenforceable (it is not), or that the agreement does not apply to his claims (it clearly does),

Cintron cannot challenge enforcement of the Arbitration Agreement in this Court. Rather, the

parties expressly delegated those issues of arbitrability to an arbitrator.

       The Supreme Court has held that parties may assign the authority to decide questions of

arbitrability to an arbitrator, not the courts. In Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63,

68-69 (2010), the Supreme Court held that a “delegation provision” assigning the authority to

decide gateway questions of arbitrability to an arbitrator is itself an agreement to arbitrate, and


clauses without an express limitation to 'future[] disputes' should be applied to any preexisting
claims." (quoting Coenen v. R.W. Pressprich & Co., 453 F.2d 1209, 1212 (2d Cir. 1972))).


                                                  8
      Case
        Case
           1:18-cv-09936-LGS
             1:18-cv-06921-PAEDocument
                               Document105-1
                                         11 Filed
                                             Filed08/08/18
                                                   09/04/19 Page
                                                             Page14
                                                                  58ofof16
                                                                         188



must be treated as valid and enforced by courts unless it is specifically challenged apart from the

remainder of the agreement to arbitrate. See also Arrigo v. Blue Fish Commodities, Inc., 408 F.

App’x 480, 482-83 (2d Cir. 2011) (affirming order compelling arbitration and upholding

delegation of arbitrability to arbitrator, citing Rent-A-Center.).

       Cintron’s Arbitration Agreement expressly incorporates the JAMS Employment

Arbitration Rules and Procedures (“JAMS Rules”). Taddoni Dec., Ex. A, ¶ D. The JAMS Rules

empower the arbitrator to decide the issues of arbitrability. Specifically, JAMS Rule 11(b)

provides: “Jurisdictional and arbitrability disputes, including disputes over the formation,

existence, validity, interpretation or scope of the agreement under which Arbitration is sought,

and who are proper Parties to the Arbitration, shall be submitted to and ruled on by the

Arbitrator.” Taddoni Dec., Ex. B, Rule 11(b)

       The Supreme Court and Second Circuit have found similar delegation clauses to be valid

and enforceable. See Rent-A-Ctr., W., Inc., 561 U.S. at 68-69 (finding that delegation clause

delegated gateway question of arbitrability to the arbitrator); Emilio v. Sprint Spectrum L.P., 508

F. App’x 3, 5 (2d Cir. 2013), aff’d, 582 F. App’x 63 (2d Cir. 2014), cert. denied, 135 S. Ct. 1569

(2015) (finding where parties’ arbitration agreement incorporated the JAMS rules, including the

arbitrator’s power to decide issues of arbitrability, “the parties clearly and unmistakably

delegated questions of arbitrability to the arbitrator”); Contec Corp. v. Remote Solution, Co.,

Ltd., 398 F.3d 205, 208 (2d Cir. 2005) (“when ... parties explicitly incorporate rules that

empower an arbitrator to decide issues of arbitrability, the incorporation serves as clear and

unmistakable evidence of the parties’ intent to delegate such issues to an arbitrator”).

       Likewise, district courts have routinely enforced delegation clauses contained in

arbitration rules such as the JAMS rules or American Arbitration Association (AAA) rules. See,



                                                   9
       Case
         Case
            1:18-cv-09936-LGS
              1:18-cv-06921-PAEDocument
                                Document105-1
                                          11 Filed
                                              Filed08/08/18
                                                    09/04/19 Page
                                                              Page15
                                                                   59ofof16
                                                                          188



e.g., Saizhang Guan v. Uber Techs., Inc., 236 F. Supp. 3d 711, 728 (E.D.N.Y. 2017) (finding

where parties’ arbitration agreement incorporated the JAMS rules, questions of arbitrability are

for the arbitrator); Raymond v. Mid-Bronx Haulage Corp., No. 15-CV-5803 (RJS), 2017 WL

9882601, at *5 n.1 (S.D.N.Y. June 10, 2017) (delegating threshold questions of arbitrability of

FLSA and NYLL overtime claims to the arbitrator based on arbitration agreement’s

incorporation of AAA rules); see also Bankers Conseco Life Ins. Co. v. Feuer, No. 16 CIV. 7646

(ER), 2018 WL 1353279, at *3 (S.D.N.Y. Mar. 15, 2018) (finding threshold issues delegated to

arbitrator based on incorporation of arbitration rules); Syngenta Crop Prot., LLC v. Ins. Co. of N.

Am., Inc., No. 18CV715(DLC), 2018 WL 1587601, at *5 (S.D.N.Y. Mar. 29, 2018) (same).

        Here, by signing the Arbitration Agreement, Cintron explicitly agreed that an arbitrator

shall rule on “formation, existence, validity, interpretation or scope” of the Arbitration

Agreement. Taddoni Dec., Ex. B, Rule 11(b). As a result, and to the extent Cintron argues the

Arbitration Agreement is invalid, unenforceable, or does not apply to his claims against

Defendants, these threshold issues must be presented to an arbitrator rather than this Court.

        Accordingly, Cintron’s agreement to leave to the arbitrator any threshold disputes over

arbitrability is permissible under the FAA and must be enforced.

III.    THE COURT SHOULD DISMISS THIS ACTION OR, ALTERNATIVELY, STAY
        THE ACTION PENDING ARBITRATION.

        Defendants move to dismiss or, alternatively, stay this action pending the completion of

arbitration. The Court has authority to dismiss rather than stay Cintron’s claims because

Defendants have requested dismissal. See Zambrano v. Strategic Delivery Sols., LLC, No. 15

Civ. 8410 (ER), 2016 WL 5339552, at *10 (S.D.N.Y. Sept. 22, 2016) (granting defendants’

motion to compel arbitration and noting “because Defendants seek dismissal rather than a stay,

this Court has discretion whether to stay or dismiss Plaintiffs’ action under the FAA”) (citing


                                                 10
      Case
        Case
           1:18-cv-09936-LGS
             1:18-cv-06921-PAEDocument
                               Document105-1
                                         11 Filed
                                             Filed08/08/18
                                                   09/04/19 Page
                                                             Page16
                                                                  60ofof16
                                                                         188



Katz v. Cellco P’ship, 794 F.3d 341, 345 (2d Cir. 2015), cert. denied, 136 S. Ct. 596 (2015)); see

also Moses H. Cone, 460 U.S. at 26-28 (finding no substantive distinction between a stay and a

dismissal without prejudice). Alternatively, the FAA provides that once the Court is satisfied

that the matter can be arbitrated, the action must be stayed. See 9 U.S.C. § 3; Moses H. Cone

Mem’l Hosp., 460 U.S. at 26 (holding that courts “are obliged to grant stays of litigation under §

3 of the Arbitration Act.”). Because this case is subject to arbitration, as discussed above, the

Court must dismiss or stay this action pending completion of the arbitration.

                                         CONCLUSION

       Cintron agreed to resolve his disputes with Defendants through arbitration. Accordingly,

Defendants respectfully request that the Court enforce Cintron’s arbitration agreement and

dismiss his claims.



Dated: New York, New York                          SEYFARTH SHAW LLP
       August 8, 2018


                                                   By: /s/ Howard M. Wexler
                                                       Howard M. Wexler
                                                       hwexler@seyfarth.com
                                                       620 Eighth Avenue
                                                       New York, New York 10018
                                                       Telephone: (212) 218-5500
                                                       Facsimile: (212) 218-5526

                                                   Attorneys for Defendants
                                                   TRUMP ORGANIZATION LLC
                                                   TRUMP TOWER COMMERCIAL LLC




                                                 11
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 61 of 188




                     Clifford v. Trump,
          No. 18-cv-02217 (C.D. Cal. 2018)
Case 2:18-cv-02217-SJO-FFM
     Case 1:18-cv-09936-LGS Document
                            Document5105-1
                                       Filed Filed
                                             03/16/18
                                                   09/04/19
                                                        PagePage
                                                            1 of 262Page
                                                                     of 188
                                                                          ID #:60



  1 HARDER LLP
      CHARLES J. HARDER (CA Bar No. 184593)
  2
      RYAN J. STONEROCK (CA Bar No. 247132)
  3   132 S. Rodeo Drive, Fourth Floor
      Beverly Hills, California 90212
  4
      Telephone: (424) 203-1600
  5   Facsimile: (424) 203-1601
  6
      Email:      CHarder@HarderLLP.com
      Email:      RStonerock@HarderLLP.com
  7
  8
      Attorneys for Defendant
      DONALD J. TRUMP
  9
 10                        UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA
 12
      STEPHANIE CLIFFORD a.k.a.                 Case No. 2:18-CV-02217
 13 STORMY DANIELS a.k.a. PEGGY
                                                [Removal from Superior Court of
 14 PETERSON, an individual,                    California, County of Los Angeles,
 15                                             Case No. BC696568]
                  Plaintiff,
 16                                             JOINDER OF DEFENDANT
            v.                                  DONALD J. TRUMP
 17
                                                IN NOTICE OF REMOVAL OF
 18 DONALD J. TRUMP a.k.a. DAVID                ACTION BY DEFENDANT
    DENNISON, an individual,                    ESSENTIAL CONSULTANTS, LLC
 19
    ESSENTIAL CONSULTANTS, LLC, a
 20 Delaware Limited Liability Company,         Action Filed: March 6, 2018
    and DOES 1 through 10, inclusive,
 21
 22               Defendants.
 23
 24
 25
 26
 27
 28

                        JOINDER IN NOTICE OF REMOVAL OF ACTION
Case 2:18-cv-02217-SJO-FFM
     Case 1:18-cv-09936-LGS Document
                            Document5105-1
                                       Filed Filed
                                             03/16/18
                                                   09/04/19
                                                        PagePage
                                                            2 of 263Page
                                                                     of 188
                                                                          ID #:61



  1        Defendant Donald J. Trump hereby joins in defendant Essential Consultants,
  2 LLC’s (“EC”) Notice of Removal to this Court of the state court action described in
  3 said Notice of Removal. Mr. Trump is, and at the time of the Complaint being filed
  4 and all intervening times was, a resident of the District of Columbia, and is a
  5 permanent resident, citizen and domiciliary of the State of New York. Mr. Trump is
  6 not now, and was not at the time of the Complaint being filed or during any
  7 intervening times, a citizen of the State of California or a citizen of the State of Texas.
  8        This action arises out of allegations made by Plaintiff Clifford, an adult-film
  9 actress and exotic dancer, against EC and Mr. Trump, and a written settlement
 10 agreement related thereto that contains a broad arbitration provision (the “Arbitration
 11 Agreement”). Mr. Trump intends to join in EC’s anticipated Petition to Compel
 12 Arbitration under the Arbitration Agreement.
 13        Mr. Trump intends to pursue his rights to the fullest extent permitted by law.
 14        Mr. Trump has not been served with the summons or complaint in this action.
 15
 16   Dated: March 16, 2018                HARDER LLP
 17
                                           By: /s/ Charles J. Harder
 18                                            CHARLES J. HARDER
 19                                           Attorneys for Defendant
                                              DONALD J. TRUMP
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            -2-
                         JOINDER IN NOTICE OF REMOVAL OF ACTION
Case 2:18-cv-02217-SJO-FFM
      Case 1:18-cv-09936-LGSDocument
                             Document21105-1
                                         Filed Filed
                                               04/02/18
                                                     09/04/19
                                                          PagePage
                                                              1 of 264Page
                                                                       of 188
                                                                            ID #:354



   1 HARDER LLP
       CHARLES J. HARDER (CA Bar No. 184593)
   2
       RYAN J. STONEROCK (CA Bar No. 247132)
   3   132 S. Rodeo Drive, Fourth Floor
       Beverly Hills, California 90212
   4
       Telephone: (424) 203-1600
   5   Facsimile: (424) 203-1601
   6
       Email:      CHarder@HarderLLP.com
       Email:      RStonerock@HarderLLP.com
   7
   8
       Attorneys for Defendant
       DONALD J. TRUMP
   9
  10                        UNITED STATES DISTRICT COURT
  11                      CENTRAL DISTRICT OF CALIFORNIA
  12
       STEPHANIE CLIFFORD a.k.a.                  Case No. 2:18-CV-02217
  13   STORMY DANIELS a.k.a. PEGGY
                                                  JOINDER OF DEFENDANT
  14   PETERSON, an individual,
                                                  DONALD J. TRUMP
  15                                              IN MOTION TO COMPEL
                    Plaintiff,
                                                  ARBITRATION BY DEFENDANT
  16                                              ESSENTIAL CONSULTANTS, LLC
              v.
  17
                                                  Assigned for All Purposes to the
  18   DONALD J. TRUMP a.k.a. DAVID               Hon. S. James Otero
       DENNISON, an individual,
  19
       ESSENTIAL CONSULTANTS, LLC, a               Date:     April 30, 2018
  20   Delaware Limited Liability Company,         Time:     10:00 a.m.
       and DOES 1 through 10, inclusive,           Location: 350 West 1st Street
  21
                                                             Courtroom 10C, 10th Floor
  22                Defendants.                              Los Angeles, CA 90012
  23                                               Action Filed: March 6, 2018
  24
  25
  26
  27
  28

                        JOINDER IN MOTION TO COMPEL ARBITRATION
Case 2:18-cv-02217-SJO-FFM
      Case 1:18-cv-09936-LGSDocument
                             Document21105-1
                                         Filed Filed
                                               04/02/18
                                                     09/04/19
                                                          PagePage
                                                              2 of 265Page
                                                                       of 188
                                                                            ID #:355



   1        Defendant Donald J. Trump hereby joins in defendant Essential Consultants,
   2 LLC’s (“EC”) Motion to Compel Arbitration and consents to arbitration of the claims
   3 against him and EC in this matter.
   4
   5 Dated: April 2, 2018                 HARDER LLP
   6
                                          By: /s/ Charles J. Harder
   7                                          CHARLES J. HARDER
   8                                         Attorneys for Defendant
                                             DONALD J. TRUMP
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -1-
                        JOINDER IN MOTION TO COMPEL ARBITRATION
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 66 of 188




                     Denson v. Trump,
           No. 18-cv-2690 (S.D.N.Y. 2018)
     CaseCase
          1:18-cv-09936-LGS
              1:18-cv-02690-JMF
                              Document
                                 Document
                                       105-1
                                          8 Filed
                                             Filed 06/04/18
                                                   09/04/19 Page
                                                            Page 167ofof2 188



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
JESSICA DENSON,
                                                                       Civil Action No.
                                   Plaintiff,                          18-cv-2690 (IMF)

          -against-

DONALD J. TRUMP FOR PRESIDENT, INC.,                                   NOTICE OF MOTION

                                   Defendant.
-------------------------------------------------------------------X


        PLEASE TAKE NOTICE that, upon the Declaration of Lawrence S. Rosen, dated June

4, 2018, with exhibits, the Affidavit of Michael S. Glassner, sworn to on June 4, 2018, with an

exhibit, the points and authorities set forth in the accompanying memorandum of law, dated June

4, 2018, and all prior proceedings, Defendant Donald J. Trump for President, Inc. will move this

Court, at the United States Courthouse for the Southern District of New York, 500 Pearl Street,

New York, New York 10007, before the Honorable Jesse M. Furman, for an Order, pursuant to

Rule 12(b)(l) of the Federal Rules of Civil Procedure and 9 U.S.C. § 1 et seq., compelling

arbitration and dismissing this action, and granting Defendant all such other relief as the Court

deems just and proper.

Dated: New York, New York
       June4,2018




                                                          n S.        en
                                                           1 Street, 32 nd Floor
                                                    New York, New York 10005
                                                    T: (212) 530-4822
                                                    E: LROSEN~v.LHRG B.COM

                                                    Attorneys.for Defendant
                                                    Donald J Trump for President, Inc.
      CaseCase
           1:18-cv-09936-LGS
               1:18-cv-02690-JMF
                               Document
                                  Document
                                        105-1
                                           8 Filed
                                              Filed 06/04/18
                                                    09/04/19 Page
                                                             Page 268ofof2 188



To:     Jessica Denson
        3925 Big Oak Drive, #4
        Studio City, CA 91604

        Prose Plaint?ff




                                          2
      Case
         Case
           1:18-cv-09936-LGS
              1:18-cv-02690-JMF
                              Document
                                 Document
                                       105-1
                                          11 Filed 09/04/19
                                                   06/04/18 Page 69
                                                                 1 ofof7188



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
JESSICA DENSON,
                                                                       Civil Action No.
                                   Plaintiff,                          18-cv-2690 (JMF)

          -against-

DONALD J. TRUMP FOR PRESIDENT, INC.,

                                    Defendant.
-------------------------------------------------------------------X




                       MEMORANDUM OF LAW IN SUPPORT OF
                   DEFENDANT’S MOTION TO COMPEL ARBITRATION




On the brief:                                             LAROCCA HORNIK ROSEN
                                                          GREENBERG & BLAHA LLP
Lawrence S. Rosen, Esq.                                   40 Wall Street, 32nd Floor
Patrick McPartland, Esq.                                  New York, New York 10005
Jared E. Blumetti, Esq.                                   T: (212) 530-4822
                                                          E: LROSEN@LHRGB.COM
                                                          Attorneys for Defendant
      Case
         Case
           1:18-cv-09936-LGS
              1:18-cv-02690-JMF
                              Document
                                 Document
                                       105-1
                                          11 Filed 09/04/19
                                                   06/04/18 Page 70
                                                                 2 ofof7188



       Defendant Donald J. Trump for President, Inc. (the “Campaign”), by its attorneys LaRocca

Hornik Rosen Greenberg & Blaha LLP, respectfully submits this memorandum of law in support

of its motion, pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure and 9 U.S.C. § 1

et seq., to compel arbitration and dismiss this action.

                                PRELIMINARY STATEMENT

       As a condition for her employment with the Campaign, plaintiff voluntarily signed a

written agreement (the “Agreement”) that contained, among other things, confidentiality

obligations and an arbitration provision. By signing the Agreement, plaintiff expressly agreed to

arbitrate “any dispute arising under or relating to” the Agreement, and to “not contest” the

arbitrability of any claim submitted to arbitration by the Campaign.

       Suffice it to say, confidentiality is an important requirement for a presidential campaign,

and an agreement to resolve disputes through private arbitration is an integral component of that

confidentiality requirement. Nevertheless, plaintiff—who voluntarily and willingly accepted

employment with the Campaign on these terms—has repeatedly and deliberately breached her

confidentiality obligations and also refused to honor her agreement to arbitrate these claims.

       The instant action is now the second lawsuit that plaintiff filed against the Campaign. She

previously filed an action in New York County Supreme Court (still pending) in which she made

numerous unauthorized disclosures of confidential information (the “State Court Action”). In

response to those unauthorized disclosures, the Campaign commenced an arbitration proceeding

against her before the American Arbitration Association (“AAA”) for breaching her confidentiality

obligations under the Agreement (the “Arbitration”). Additionally, the Campaign filed a similar

motion in the State Court Action to compel arbitration of her arbitrable claims.




                                                  1
      Case
         Case
           1:18-cv-09936-LGS
              1:18-cv-02690-JMF
                              Document
                                 Document
                                       105-1
                                          11 Filed 09/04/19
                                                   06/04/18 Page 71
                                                                 3 ofof7188



       Thereafter (one week after the Campaign moved to compel arbitration), plaintiff

commenced this federal court lawsuit, thereby forcing the Campaign to litigate the same exact

arbitrability issues in two forums. In doing so, plaintiff not only multiplied the proceedings and

ignored her agreement to arbitrate, but she also again breached her confidentiality obligations

under the Agreement by publicly divulging confidential filings from the Arbitration.

       Plaintiff’s asserted claim here (i.e. that the confidentiality provisions in the Agreement are

unenforceable) clearly falls under the parties’ broad agreement to arbitrate “any dispute arising

under or relating to” the Agreement. Indeed, her claim in this action is—in actuality—a “defense”

to the claims being asserted against her by the Campaign in the Arbitration. This issue is thus

subject to the jurisdiction of the AAA, as per the parties’ broad agreement to arbitrate disputes

between them.

                                    STATEMENT OF FACTS

A.     The Arbitration Agreement

       When she commenced her employment with the Campaign, plaintiff voluntarily executed

the Agreement, which contained, inter alia, confidentiality and binding arbitration provisions. A

copy of the Agreement is annexed as Exhibit A to the moving Affidavit of Michael S. Glassner,

sworn to on June 4, 2018 (the “Glassner Aff.”). Paragraph 8(b) of the Agreement contains the

arbitration clause, which states in relevant part as follows:

                “…any dispute arising under or relating to this agreement, may at
                the sole discretion of [the Campaign], be submitted to binding
                arbitration in the State of New York pursuant to the rules for
                commercial arbitrations of the American Arbitration Association,
                and you hereby agree to and will not contest such submissions.”

Glassner Aff., Exh. A, ¶ 8(b) (emphasis supplied).




                                                  2
       Case
          Case
            1:18-cv-09936-LGS
               1:18-cv-02690-JMF
                               Document
                                  Document
                                        105-1
                                           11 Filed 09/04/19
                                                    06/04/18 Page 72
                                                                  4 ofof7188



B.       The Pending State Court Action and Arbitration

         In the State Court Action, plaintiff alleges numerous claims against the Campaign that arise

directly from her employment and involve conspiracy allegations against both male and female

Campaign staff members. Her claims include defamation, intentional and negligent infliction of

emotional distress, and employment discrimination under the New York City Human Rights Law

(the “NYCHRL”). A copy of the Complaint in the State Court Action is annexed as Exhibit A to

the moving Declaration of Lawrence S. Rosen, dated June 4, 2018 (the “Rosen Decl.”). The

Campaign served a motion in the State Court Action on March 19, 2018 to compel arbitration of

the common law claims and dismiss the NYCHRL claims,1 which motion is currently pending

before the court.2 See Rosen Decl.

         The Arbitration asserts, inter alia, a claim by the Campaign that plaintiff violated the

confidentiality provisions of her Agreement and thereby breached it. See Rosen Decl.

C.       Plaintiff’s Federal Court Action

         Plaintiff filed this federal court action on March 26, 2018. A copy of the Complaint in this

action is annexed as Exhibit C to the Rosen Decl. In the within action, plaintiff seeks a declaration

from this Court that the confidentiality provisions of the Agreement are void and unenforceable

“to the extent [they are] utilized…to thwart or prohibit the assertion of legal rights in a lawsuit.”

Id. Plaintiff further asserts that the confidentiality provisions are void because the “definition of

confidential information is so vague and overly broad that it fails to place employees who are



1
 The Campaign did not move to compel arbitration of the NYCHRL claims because, as the Campaign concedes, those
claims are not arbitrable under the Agreement.
2
  Following plaintiff’s commencement of her State Court Action, the Campaign notified her that it was exercising its
right to compel arbitration of her claims under paragraph 8(b) of the Agreement. See correspondence annexed as
Exhibit B to the Rosen Decl. Plaintiff refused to do so, which resulted in the Campaign’s motion to compel arbitration
in the State Court Action.


                                                          3
      Case
         Case
           1:18-cv-09936-LGS
              1:18-cv-02690-JMF
                              Document
                                 Document
                                       105-1
                                          11 Filed 09/04/19
                                                   06/04/18 Page 73
                                                                 5 ofof7188



required to sign the NDA on notice of what information is confidential.” Id. Significantly, plaintiff

does not deny that she agreed to arbitrate all claims arising under or relating to the Agreement and

that she agreed to not contest arbitrability, nor does she claim in her Complaint that the arbitration

clause itself is somehow void or unenforceable. Id.

                                           ARGUMENT

                                                  I.
                            PLAINTIFF’S CLAIM FOR
                    DECLARATORY RELIEF MUST BE ARBITRATED

       It is well established that there is a presumption of arbitrability when parties freely contract

and agree to a broad scope of arbitrable issues, i.e. “any dispute arising under or relating to” the

Agreement. See e.g. Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218,

225 (2d Cir. 2001) (clause requiring arbitration of “[a]ny dispute arising from the making,

performance or termination of this [agreement]” gives rise to a presumption of arbitrability);

Symphony Fabrics Corp. v. Knapel, 2008 WL 2332333, * 5 (S.D.N.Y. June 2, 2008) (provision

providing for arbitration of “any dispute or controversy arising out of or relating to this

Agreement” is “precisely the kind of broad arbitration clause that justifies a presumption of

arbitrability”) (internal alterations omitted); Continental Casualty Company v. Hopeman

Brothers, Inc., 2018 WL 1581987, * 7 (S.D.N.Y. March 27, 2018) (“any doubts concerning the

scope of arbitrable issues should be resolved in favor of arbitration”) (internal quotations omitted).

       Further, where the parties have expressly agreed to have their disputes governed by the

AAA Arbitration Rules, it “serves as clear and unmistakable evidence of the parties’ intent to

delegate [those] issues [covered by the rules] to an arbitrator.” Contec Corp. v. Remote Solution,

Co., Ltd., 398 F.3d 205, 208 (2d Cir. 2005); see also Pincaro v. Glassdoor, Inc., 2017 WL 4046317

(S.D.N.Y. September 12, 2017) (the arbitrability of plaintiffs’ privacy claims were reserved for


                                                  4
      Case
         Case
           1:18-cv-09936-LGS
              1:18-cv-02690-JMF
                              Document
                                 Document
                                       105-1
                                          11 Filed 09/04/19
                                                   06/04/18 Page 74
                                                                 6 ofof7188



the arbitrator because the parties’ broad arbitration provision incorporated by reference the AAA

Arbitration Rules which commit questions of arbitrability to the arbitrator).

        Finally, where an arbitration provision grants the arbitrator authority to determine the

enforceability of an agreement, any challenges to the enforceability of the agreement—with the

sole exception of challenges to the arbitration clause itself—must be decided by the arbitrator. See

e.g. Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 449, 126 S.Ct. 1204, 1210 (2006)

(“a challenge to the validity of the contract as a whole, and not specifically to the arbitration clause,

must go to the arbitrator”); Arrigo v. Blue Fish Commodities, Inc., 408 Fed.Appx. 480, 482 (2d

Cir. 2011) (compelling arbitration where plaintiff challenged the validity of the indemnification

provision contained within his employment agreement, not the arbitration provision); HDI Global

SE v. Lexington Insurance Company, 232 F.Supp.3d 595, 603 (S.D.N.Y. 2017) (compelling

arbitration where there were “no allegations or facts pleaded in the amended complaint challenging

the validity and enforceability of the arbitration clause itself”).

        Here, plaintiff’s claim for declaratory relief is based solely on the allegation that the

confidentiality provisions of her Agreement are unenforceable. This claim thus falls squarely

within the parties’ broad agreement to arbitrate “any dispute arising under or relating to th[e]

[A]greement.” See Symphony Fabrics Corp., supra. It further falls squarely within the jurisdiction

of the AAA, as the parties have specifically incorporated the AAA Commercial Arbitration Rules,

which provide that “[t]he arbitrator shall have the power to determine the existence or validity of

a contract of which an arbitration clause forms a part.” Glassner Aff., Exh. A, ¶ 8(b); Rule 7 of the

AAA Commercial Rules of Arbitration is annexed as Exhibit D to the Rosen Decl. Given that

plaintiff challenges only the enforceability of the confidentiality provisions of her Agreement—




                                                   5
Case
   Case
     1:18-cv-09936-LGS
        1:18-cv-02690-JMF
                        Document
                           Document
                                 105-1
                                    11 Filed 09/04/19
                                             06/04/18 Page 75
                                                           7 ofof7188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 76 of 188




                     Denson v. Trump,
   No. 101617/2017 (Sup. Ct. N.Y. Cnty. 2017)
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 77 of 188



              Denson v Donald J. Trump for President, Inc.
                          2018 NY Slip Op 32168(U)
                             September 7, 2018
                     Supreme Court, New York County
                       Docket Number: 101616/2017
                            Judge: Arlene P. Bluth
          Cases posted with a "30000" identifier, i.e., 2013 NY Slip
           Op 30001(U), are republished from various New York
          State and local government sources, including the New
            York State Unified Court System's eCourts Service.
           This opinion is uncorrected and not selected for official
                                 publication.
[* 1]
                             Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 78 of 188


                                 SUPREME COURT OF THE STATE OF NEW YORK
                                            NEW YORK COUNTY
                                                  BON.ARLENE P. BLUTH
                   PRESENT:
                                                                                                   -'
                                                                                                     11
                                                                                                          c:tice


                     Index Number: 101616/2017                                                                                           INDEX N O . - - - - -
                     DENSON, JESSICA                                                                                                     MOTION DATE _ _ __
                     vs
                     TRUMP, DONALD J. FOR                                                                                                MOTION SEQ. NO. - - -
                     Sequence Number : 001
                      COMPEL                                   -                                                              I          \_
                   The following papers, numbered 1 to _3__, were read on this motion to/for (Oi/11..pl'                          a..t
                   Notice of Motion/Order to Show Cause. - Affidavits - Exhibits                                                          I No(s)._ __ __
                   Answering Affidavits- Exhibits _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                            I No(s). .......
                                                                                                                                                        · _ __
                   Replying Affidavits _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                               I No(s). _..._J___
                   Upon the foregoing papers, it is ordered that this motion la.                          o..1\1) Cran- M.rt\Oll

                                                      '1r.                                      h_                      l"":J .
                            J.ft       Ill/\   a_M.




                                                                                                             FI l E o
                                                                                                                   AUG 09 2018
                                                                                                     COUNTYc
                                                                                                                             OFFICE




                    oated:
                                                                                                                                    HON.
        1. CHECK ONE:.....................................................................   D CASE DISPOSED                                  NON-FINAL DISPOSITION
        2. CHECK AS APPROPRIATE: ...........................MOTION IS: 0 GRANTED                                   0DENIED        0 GRANTED IN PART      }29 OTHER
        3. CHECK IF APPROPRIATE: ................................................              SETTLE ORDER                                   SUBMIT ORDER
                                                                                               DO NOT POST             FIDUCIARY APPOINTMENT            REFERENCE

                Supreme Court Records OnLine Library - page 1 of 7
[* 2]
                 Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 79 of 188




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK: PART 32
            ------------------------------------------------------------------------
            JESSICA DENSON
                                                                                       "'   Index No. 101616/2017
                                                                                            Motion Seq: 001
                                                             Plaintiff,
                                                                                            DECISION & ORDER

                                              -against-
                                                                                            HON. ARLENE P. BLUTH
            DONALD J. TRUMP FOR PRESIDENT, INC.,


                                                             Defendant.
            ------------------------------------------------------------------------   "'
                     The motion by defendant to compel arbitration is denied. The cross-motion by plaintiff,

           who is self-represented, to amend her complaint is granted.                           FILED
                                                                                                    AUG 09 2018
           Background                                                                         COUNTY CLERK'S OFFICE
                                                                                                   NEW YORK
                     This action arises out of plaintiffs employment with defendant during the 2016

           presidential election. Plaintiff was hired by defendant in August 2016 as a national phone bank

           administrator. She claims she was routinely overworked by her initial supervisor Camilo Jaime

           Sandoval- this included working seven days per week and ten hours per day. As the election

           approached, plaintiff was eventually assigned to work on the campaign's Hispanic outreach

           efforts. Plaintiff contends that Sandoval did not like this promotion and subjected plaintiff to a

           hostile tirade.

                     Plaintiff alleges that she worked in a horrible work environment from late September

           2016 through the election. Plaintiff makes numerous allegations about this time period and


                                                                  Page 1 of 6



        Supreme Court Records OnLine Library - page 2 of 7
[* 3]
                 Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 80 of 188




            accuses Sandoval and other supervisors of tracking plaintiffs whereabouts, trying to "find dirt on

            her," cyberbullying and harassment.

                      Defendant moves to compel arbitration and argues that plaintiff signed an employment

            agreement in which she expressly agreed to arbitrate any disputes arising out of or relating to her

            employment. Defendant argues that because all of plaintiff's allegations relate to her

            employment, they should be subject to arbitration. In opposition, plaintiff claims that defendant

            relies on an arbitration provision in a non-disclosure agreement, not an employment agreement.

            In reply, defendant acknowledges that plaintiffs New York City Human Rights Law

           ("NYCHRL") claims are not subject to arbitration and that defendant intends to respond to those

           claims when a responsive pleading is due.



           Discussion

                      "It is a well settled principle of law in this state that a party cannot be compelled to

           submit to arbitration unless the agreement to arbitrate 'expressly and unequivocally encompasses

           the subject matter of the particular dispute. Where ... there is no agreement to arbitrate 'all

            disputes' arising out of the parties' relationship but, rather, a limited arbitration clause relating to

           a specific type of dispute, the clause must be read conservatively if it is subject to more than one

            interpretation" (Trump v Refco Properties, Inc., 194 AD2d 70, 74, 605 NYS2d 248 [1st Dept

            1993]).

                      Here, the arbitration clause states that:

                      "Without limiting the Company's or any other Trump Person's right to commence
                      a lawsuit in a court of competent jurisdiction in the State of New York, any dispute
                      arising under or relating to this agreement may, at the sole discretion of each Trump


                                                             Page 2 of 6



        Supreme Court Records OnLine Library - page 3 of 7
[* 4]
                   Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 81 of 188




                     Person, be submitted to binding arbitration in the State of New York pursuant to the
                     rules for commercial arbitrations of the American Arbitration Association, and you
                     hereby agree to and will not contest such submissions. Judgment upon the award
                     rendered by an arbitrator may be entered in any court having jurisdiction" (plaintiffs
                     cross-motion, exh A, 8b ).

                     As an initial matter, the Court observes that the arbitration clause confines arbitration to

            "any dispute arising under or relating to this agreement." It does not require arbitration for any

            "dispute between the parties" or even "any dispute arising out of plaintiffs employment." And

            the agreement itself only includes a specific list of five prohibited acts on plaintiffs part: no

            disclosure of confidential information, no disparagement, no competitive services, no

            competitive solicitation and no competitive intellectual property claims (id.      1-5). Moreover,

            the agreement is simply titled "Agreement" - not "Employment Agreement"- and it contains

            nothing about plaintiffs job responsibilities, terms of her employment, salary, benefits, or her

            ability to pursue her own claims.

                     The Court reads the arbitration clause to allow this defendant or a Trump Person 1 to

            decide whether to commence a lawsuit or an arbitration if plaintiff violated a term of the

            agreement. There is simply no way to construe this arbitration clause in this agreement to

            prevent plaintiff from pursuing harassment claims in court. The arbitration clause could have

            been written to require any disputes arising out of plaintiffs employment to go to arbitration or

            that any claims brought by plaintiff against defendant must be sent to arbitration. But it did not.

            Instead, the clause is much narrower: it allows defendant to choose whether to arbitrate any

            dispute that arises out of the agreement: that is, the list of plaintiffs five prohibited actions. The


                  "'Trump Person' means each of Mr. Trump, each Family Member, each Trump
                     1

            Company (including but not limited to the Company) and each Family Member Company" (id.
            6g).

                                                             Page 3 of 6



        Supreme Court Records OnLine Library - page 4 of 7
[* 5]
                 Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 82 of 188




            clause cannot be interpreted to apply to plaintiffs affirmative claims arising out of her

            employment.

                     Put simply, the subject agreement was limited to plaintiffs conduct with respect to five

            specific categories and defendant had the option of court or arbitration if it claimed plaintiff

            violated its terms. In this case, no one claims that plaintiff violated the terms that governed

            plaintiffs conduct in those five categories; this case is about defendant's conduct in the

            employment context. Therefore, neither the agreement nor its arbitration provision has any

            application here.

                     While the Court recognizes that the rules of the American Arbitration Association

            ("AAA") provide that the arbitrator shall decide questions of arbitrability (see Rule 7), the

            circumstances of this case do not require this Court to send this matter to an arbitrator. It isn't

            even a close question. This narrow arbitration clause, which only applies to the narrow

            agreement, simply does not cover the claims asserted in this case. Defendant's behavior, which

            is the subject of this litigation, is not subject to arbitration; only plaintiffs behavior as it relates

            to those five categories can be arbitrated.

                     "[A]bsent clear and unmistakable evidence that the parties entered into an agreement that

            the arbitrators would decide the arbitrability of their claims, it is a question for the courts" (Smith

            Barney, Inc. v Hause, 238 AD2d 104, 105-106, 655 NYS2d 489 [1st Dept 1997] [internal

            quotations and citations omitted]). Although the invocation of the AAA rules would ordinarily

            require the arbitrator to decide arbitrability (see e.g., 2I" Century N America Ins. Co. v Douglas,

            105 AD3d 463, 963 NYS2d 170 [1st Dept 2013] [holding that incorporating AAA rules requires

           an arbitrator to decide questions of arbitrability]), the fact is that the Court cannot find clear and


                                                             Page 4 of 6



        Supreme Court Records OnLine Library - page 5 of 7
[* 6]
                 Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 83 of 188




            unmistakable evidence that the parties agreed to have an arbitrator decide arbitrability for all

            disputes between them. Indeed, they only agreed that defendant could choose to arbitrate if it

            claimed plaintiff's conduct violated the agreement in those five categories.

                     Otherwise, the existence of an arbitration clause between two parties which invokes the

            AAA rules, regardless of an agreement's limited scope or applicability, would require an

            arbitrator to decide arbitrability. It would create clearly unintended situations. For instance, if a

            residential lease contains an arbitration provision with respect to the applicable rent on a renewal

            term and the lease invokes the AAA rules, then would an arbitrator have to decide questions of

            arbitrability if the tenant fell on the sidewalk because it was improperly maintained? Of course

            not. In certain situations, it is clear that the limited agreement is not applicable to the current

            dispute. And this is one of those times. Here, the issue is defendant's conduct. With the instant

            agreement, which governs five specific aspects of plaintiff's conduct, the Court would be

            abdicating its responsibility if it deferred the question of arbitrability of defendant's conduct to an

            arbitrator.



            Summary

                     This Court's decision takes no position on the enforceability of any provisions of the

            agreement. Instead, this Court finds that the agreement was for a specific purpose- to prohibit

           plaintiff from doing certain things- and the arbitration clause states it only applies to that

            agreement. It does not apply to plaintiff's employment generally or to her ability to pursue the

           claims alleged in this lawsuit. To embrace that broad reading would be in contravention of the

           text of the agreement. Quite simply, the agreement only regulates plaintiff's behavior; it does not


                                                             Page 5 of 6



        Supreme Court Records OnLine Library - page 6 of 7
[* 7]
                 Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 84 of 188




            address defendant's behavior. Therefore, it is not applicable to plaintiffs current claims.

                     Plaintiffs cross-motion to amend is granted.



                     Accordingly, it is hereby

                     ORDERED that defendant's motion is denied; and it is further

                     ORDERED that plaintiffs cross-motion for leave to amend the complaint is granted, and

            the amended complaint in the proposed form annexed to the cross-motion shall be deemed served

            upon service of a copy of this order with notice of entry thereof; and it is further

                     ORDERED that defendant shall serve an answer to the amended complaint or otherwise

            respond within 20 days from the date of said service; and it is further

                     ORDERED that the parties are directed to appear for a preliminary conference in Room

            432 at 60 Centre Street on October 4, 2018 at 2:15 p.m.




            Dated: August 7, 2018
                   New York, New York
                                                                ARLENE P. BLUTH, JSC




                                                                                      FILED
                                                                                          AUG 09 2018
                                                                                   COUNTY CLERK'S OFFICE
                                                                                        NEW YORK




                                                             Page 6 of 6



        Supreme Court Records OnLine Library - page 7 of 7
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 85 of 188




         Hill v. Trump Old Post Office LLC,
  No. 2017 CA 007615 B (D.C. Super Ct. 2017)
                                                                  Filed
     Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 86 of 188
                                                                                        D.C. Superior Court
                                                                                        11/03/2017 16:32PM
                                                                                        Clerk of the Court

            IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                               CIVIL DIVISION


                                                      )
DOMINIQUE HILL, et al.,                               )
                                                      )
       Plaintiffs,                                    )       Civil Action No. 2017 CA 006517 B
                                                      )
       v.                                             )       Next Event:
                                                      )       Initial Scheduling Conference
                                                      )       December 22, 2017 10:30 AM
TRUMP OLD POST OFFICE LLC,                            )       Judge Rankin
      and                                             )
MICKAEL DAMELINCOURT                                  )
1100 Pennsylvania Ave NW                              )
Washington, DC 20004,                                 )
                                                      )
       Defendants.                                    )


                       DEFENDANTS' MOTION TO DISMISS,
               OR IN THE ALTERNATIVE, TO COMPEL ARBITRATION

       Defendants move to dismiss Plaintiffs' claims because each Plaintiff agreed to arbitration

as the exclusive forum for all of the claims encompassed within their Complaint, but have refused

Defendants' request to honor their respective agreements and transfer these actions to binding

arbitration as the proper forum for these disputes. Instead, Plaintiffs are attempting to circumvent

their respective agreements by suing in this Court their alleged "joint employers" (who are not

direct signatories to the agreements) without suing their actual employer (which is a direct

signatory). Based the terms of Plaintiffs' signed arbitration agreements and the circumstances

alleged in the Complaint, Plaintiffs are required to arbitrate their claims against these Defendants.

Accordingly, as set forth more fully in the supporting Memorandum and the agreements to arbitrate

which are appended as exhibits to the Memorandum, Defendants respectfully request that this

Court dismiss Plaintiffs' claims, or in the alternative, compel individual arbitration proceedings

and stay this case pending arbitration.
      Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 87 of 188



       A supporting memorandum or points and authorities and a proposed order accompany this

motion.

                          Superior Court Civil Rule 12-1 Certification

          1.   As required by Rule 12-I( a) of the Superior Court Rules of Civil Procedure, before

Defendants filed this motion undersigned counsel made good faith efforts to obtain Plaintiffs'

consent to submit their claims to arbitration instead of pursuing them in court.

       2.      By email dated September 5, 2017, in connection with Plaintiff Dominique Hill's

("Hill") administrative charge referenced in the Complaint, Defendants' counsel advised

Plaintiffs' counsel that Hill had agreed to arbitrate his claims, and attached a copy of Hill's signed

arbitration agreement. By response email that day, Plaintiffs' counsel refused to arbitrate Hill's

claims against the corporate Defendant in this case.

          3.   By letter dated October 18, 2017 to Plaintiffs' counsel, Defendants' counsel advised

Plaintiffs' counsel that each Plaintiff is required to arbitrate his or her claims in this case, and

attached a copy of each Plaintiff's signed arbitration agreement. By email that day, Plaintiffs'

counsel refused to arbitrate Plaintiffs' claims against Defendants.

                                               Respectfully submitted,

November 3, 2017                                /s/ Joseph E. Schuler
                                               Joseph E. Schuler (D.C. Bar No. 296269)
                                               Amanda Vaccaro (D.C. Bar No. 998798)
                                               JACKSON LEWIS P.C.
                                               10701 Parkridge Boulevard
                                               Suite 300
                                               Reston, VA, 20191
                                               P: (703) 483-8300
                                               F: (703) 483-8301
                                               schu!eri(tijacksonlewjs.com
                                               Arn an da, v accaro(i:1),iack,:io nlewis, coin

                                              Attorneys for Defendants




                                                  2
     Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 88 of 188



                               CERTIFICATE OF SERVICE

       I CERTIFY that, on November 3, 2017, a true and accurate copy of the foregoing

Defendants' Motion To Dismiss, Or In The Alternative, To Stay And Compel Arbitration was

electronically filed with the Clerk's Office using this Court's CaseFileXpress electronic filing

system, which will then send a notice of electronic filing (NEF) to the Judge and Plaintiffs'

counsel.



                                            /s/ Joseph E. Schuler
                                            Joseph E. Schuler




                                               3
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 89 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 90 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 91 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 92 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 93 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 94 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 95 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 96 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 97 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 98 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 99 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 100 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 101 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 102 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 103 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 104 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 105 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 106 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 107 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 108 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 109 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 110 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 111 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 112 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 113 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 114 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 115 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 116 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 117 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 118 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 119 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 120 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 121 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 122 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 123 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 124 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 125 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 126 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 127 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 128 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 129 of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 130 of 188




      Murray v. Trump Entertainment Resorts,
            No. 15-cv-6039 (E.D. Pa. 2015)
CaseCase
     1:18-cv-09936-LGS
          2:15-cv-06039-PD
                         Document
                            Document
                                  105-1
                                     1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page1131
                                                              of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
          2:15-cv-06039-PD
                         Document
                            Document
                                  105-1
                                     1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page2132
                                                              of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
          2:15-cv-06039-PD
                         Document
                            Document
                                  105-1
                                     1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page3133
                                                              of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
          2:15-cv-06039-PD
                         Document
                            Document
                                  105-1
                                     1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page4134
                                                              of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
          2:15-cv-06039-PD
                         Document
                            Document
                                  105-1
                                     1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page5135
                                                              of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
          2:15-cv-06039-PD
                         Document
                            Document
                                  105-1
                                     1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page6136
                                                              of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
          2:15-cv-06039-PD
                         Document
                            Document
                                  105-1
                                     1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page7137
                                                              of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
          2:15-cv-06039-PD
                         Document
                            Document
                                  105-1
                                     1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page8138
                                                              of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
          2:15-cv-06039-PD
                         Document
                            Document
                                  105-1
                                     1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page9139
                                                              of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:15-cv-06039-PDDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page10140
                                                               of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:15-cv-06039-PDDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page11141
                                                               of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:15-cv-06039-PDDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page12142
                                                               of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:15-cv-06039-PDDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page13143
                                                               of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:15-cv-06039-PDDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page14144
                                                               of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:15-cv-06039-PDDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page15145
                                                               of 16
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:15-cv-06039-PDDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed11/06/15
                                              09/04/19 Page
                                                        Page16146
                                                               of 16
                                                                  of 188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 147 of 188




       Spicer v. Trump Entertainment Resorts,
            No. 14-cv-3880 (E.D. Pa. 2015)
Case
   Case
     1:18-cv-09936-LGS
         2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                     1 Filed 06/24/14
                                             09/04/19 Page 1
                                                           148
                                                             of 22
                                                                of 188
Case
   Case
     1:18-cv-09936-LGS
         2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                     1 Filed 06/24/14
                                             09/04/19 Page 2
                                                           149
                                                             of 22
                                                                of 188
Case
   Case
     1:18-cv-09936-LGS
         2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                     1 Filed 06/24/14
                                             09/04/19 Page 3
                                                           150
                                                             of 22
                                                                of 188
Case
   Case
     1:18-cv-09936-LGS
         2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                     1 Filed 06/24/14
                                             09/04/19 Page 4
                                                           151
                                                             of 22
                                                                of 188
Case
   Case
     1:18-cv-09936-LGS
         2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                     1 Filed 06/24/14
                                             09/04/19 Page 5
                                                           152
                                                             of 22
                                                                of 188
Case
   Case
     1:18-cv-09936-LGS
         2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                     1 Filed 06/24/14
                                             09/04/19 Page 6
                                                           153
                                                             of 22
                                                                of 188
Case
   Case
     1:18-cv-09936-LGS
         2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                     1 Filed 06/24/14
                                             09/04/19 Page 7
                                                           154
                                                             of 22
                                                                of 188
Case
   Case
     1:18-cv-09936-LGS
         2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                     1 Filed 06/24/14
                                             09/04/19 Page 8
                                                           155
                                                             of 22
                                                                of 188
Case
   Case
     1:18-cv-09936-LGS
         2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                     1 Filed 06/24/14
                                             09/04/19 Page 9
                                                           156
                                                             of 22
                                                                of 188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page10
                                                           157
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page11
                                                           158
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page12
                                                           159
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page13
                                                           160
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page14
                                                           161
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page15
                                                           162
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page16
                                                           163
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page17
                                                           164
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page18
                                                           165
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page19
                                                           166
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page20
                                                           167
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page21
                                                           168
                                                             ofof
                                                               22188
Case
  Case
     1:18-cv-09936-LGS
        2:14-cv-03880-MSG
                        Document
                           Document
                                 105-1
                                    1 Filed
                                       Filed06/24/14
                                             09/04/19 Page
                                                      Page22
                                                           169
                                                             ofof
                                                               22188
Case 1:18-cv-09936-LGS Document 105-1 Filed 09/04/19 Page 170 of 188




      Watson v. Trump Plaza Hotel & Casino,
            No. 14-cv-1287 (E.D. Pa. 2014)
CaseCase
    1:18-cv-09936-LGS
         2:14-cv-01287-JP
                        Document
                          Document
                                 105-1
                                    1 Filed
                                       Filed02/28/14
                                             09/04/19 Page
                                                       Page1171
                                                            of 18
                                                                of 188
CaseCase
    1:18-cv-09936-LGS
         2:14-cv-01287-JP
                        Document
                          Document
                                 105-1
                                    1 Filed
                                       Filed02/28/14
                                             09/04/19 Page
                                                       Page2172
                                                            of 18
                                                                of 188
CaseCase
    1:18-cv-09936-LGS
         2:14-cv-01287-JP
                        Document
                          Document
                                 105-1
                                    1 Filed
                                       Filed02/28/14
                                             09/04/19 Page
                                                       Page3173
                                                            of 18
                                                                of 188
CaseCase
    1:18-cv-09936-LGS
         2:14-cv-01287-JP
                        Document
                          Document
                                 105-1
                                    1 Filed
                                       Filed02/28/14
                                             09/04/19 Page
                                                       Page4174
                                                            of 18
                                                                of 188
CaseCase
    1:18-cv-09936-LGS
         2:14-cv-01287-JP
                        Document
                          Document
                                 105-1
                                    1 Filed
                                       Filed02/28/14
                                             09/04/19 Page
                                                       Page5175
                                                            of 18
                                                                of 188
CaseCase
    1:18-cv-09936-LGS
         2:14-cv-01287-JP
                        Document
                          Document
                                 105-1
                                    1 Filed
                                       Filed02/28/14
                                             09/04/19 Page
                                                       Page6176
                                                            of 18
                                                                of 188
CaseCase
    1:18-cv-09936-LGS
         2:14-cv-01287-JP
                        Document
                          Document
                                 105-1
                                    1 Filed
                                       Filed02/28/14
                                             09/04/19 Page
                                                       Page7177
                                                            of 18
                                                                of 188
CaseCase
    1:18-cv-09936-LGS
         2:14-cv-01287-JP
                        Document
                          Document
                                 105-1
                                    1 Filed
                                       Filed02/28/14
                                             09/04/19 Page
                                                       Page8178
                                                            of 18
                                                                of 188
CaseCase
    1:18-cv-09936-LGS
         2:14-cv-01287-JP
                        Document
                          Document
                                 105-1
                                    1 Filed
                                       Filed02/28/14
                                             09/04/19 Page
                                                       Page9179
                                                            of 18
                                                                of 188
CaseCase
     1:18-cv-09936-LGS
         2:14-cv-01287-JPDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed
                                            02/28/14
                                              09/04/19Page
                                                       Page10180
                                                              of 18
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:14-cv-01287-JPDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed
                                            02/28/14
                                              09/04/19Page
                                                       Page11181
                                                              of 18
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:14-cv-01287-JPDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed
                                            02/28/14
                                              09/04/19Page
                                                       Page12182
                                                              of 18
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:14-cv-01287-JPDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed
                                            02/28/14
                                              09/04/19Page
                                                       Page13183
                                                              of 18
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:14-cv-01287-JPDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed
                                            02/28/14
                                              09/04/19Page
                                                       Page14184
                                                              of 18
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:14-cv-01287-JPDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed
                                            02/28/14
                                              09/04/19Page
                                                       Page15185
                                                              of 18
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:14-cv-01287-JPDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed
                                            02/28/14
                                              09/04/19Page
                                                       Page16186
                                                              of 18
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:14-cv-01287-JPDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed
                                            02/28/14
                                              09/04/19Page
                                                       Page17187
                                                              of 18
                                                                  of 188
CaseCase
     1:18-cv-09936-LGS
         2:14-cv-01287-JPDocument
                           Document
                                  105-1
                                    1 Filed
                                        Filed
                                            02/28/14
                                              09/04/19Page
                                                       Page18188
                                                              of 18
                                                                  of 188
